

 
EXHIBIT 10.1
 
EXECUTION DOCUMENT

 

--------------------------------------------------------------------------------






ASSET PURCHASE AND SALE AGREEMENT
 


by and among




COSI, INC.,
a Delaware corporation,


and


COSI SANDWICH BAR, INC.,
a Delaware corporation,


(collectively, “Seller”)
 
 
and
 


CAPITOL C HOLDINGS LLC,
a Delaware limited liability company,


and


CAPITOL C RESTAURANTS LLC,
a Delaware limited liability company




(collectively, “Purchaser”)


 
Dated as of April 27, 2010
 

 

--------------------------------------------------------------------------------




 
 
 

TABLE OF CONTENTS
 
[update later]
                   

   Page
ARTICLE 1   PURCHASE AND SALE OF ASSETS
1
1.1
Purchase and Sale
2
1.2
Purchased Assets
2
1.3
Excluded Assets
2
1.4
Assumption of Certain Liabilities
4
1.5
Retained Liabilities
4
1.6
Condition of Demised Premises; Disclaimer of Warranties on Demised Premises
4
1.7
Condition of Purchased Assets; Disclaimer of Warranties on Purchased Assets
5
     
ARTICLE 2   PURCHASE PRICE AND PAYMENT TERMS
5
2.1
Purchase Price
5
2.2
Allocation of Purchase Price
6
2.3
Inventory Adjustment
6
2.4
Pro-rations
6
2.5
Collection of Seller's Order Receivable
6
2.6
ADA Matters
7
 
ARTICLE 3   CLOSING
7
3.1
Closing; Closing Date
7
3.2
Delivery of Demised Premises and Purchased Assets
7
     
ARTICLE 4    SELLER'S REPRESENTATIONS AND WARRANTIES
7
4.1
Organization and Good Standing
7
4.2
Authorization
8
4.3
Binding Effect
8
4.4
No Restriction
8
4.5
No Conflict
8
4.6
Title
8
4.7
Taxes
8
4.8
Labor Matters
9
4.9
Assumed Seller's Contracts; Personal Property Not Owned by Seller
9
4.10
Assumed Real Property Leases
9
4.11
Financial Statements
9
4.12
Material Contracts
10
4.13
Compliance with Laws
10
4.14
Licenses and Permits
10
4.15
Litigation
10
4.16
Absence of Liabilities
 
4.17
Environmental Matters
 
4.18
Inventory
 
4.19
Franchise Standards
 


 
i

--------------------------------------------------------------------------------

 



4.20
Insurance
 
4.21
Bulk Sales Governing Law
 
4.22
No Brokers
 
4.23
Disclosure
10
4.24
Definition of Seller's Knowledge
11
4.25
Schedules
11
 
ARTICLE 5 PURCHASER'S REPRESENTATIONS AND WARRANTIES
11
5.1
Authorization
11
5.2
Organization and Good Standing
11
5.3
Binding Effect
11
5.4
No Restriction
11
5.5
No Conflict
12
5.6
Compliance with Laws
12
5.7
No Brokers
12
5.8
Disclosure
12
 
ARTICLE 6 ADDITIONAL COVENANTS AND AGREEMENTS
12
6.1
Franchise Agreements and Form Amendments..
12
6.2
Area Development Agreement and Form Amendment
12
6.3
Employee Matters
12
6.4
Workers Compensation
13
6.5
Taxes
13
6.6
Cooperation Generally
14
6.7
Books and Records
14
6.8
Legal and Other Expenses
14
6.9
Assumed Seller's Contracts; Assumed Real Property Leases; Utilities and Other
Services
15
6.10
No Publicity
15
6.11
Assignment and Assumption of Leases
15
6.12
Confidentiality and Non-Disclosure
15
6.13
Bulk Sales Filing
16
6.14
American with Disabilities Act Liabilities
16
6.15
Disclaimer
16
 
ARTICLE 7  CONDITIONS TO SELLER'S OBLIGATIONS TO CLOSE
16
7.1
Representations and Warranties
16
7.2
Performance
17
7.3
Franchise Agreement and Form Amendment
17
7.4
Area Development Agreement and Form Amendment
17
7.5
Assumed Real Property Leases
17
7.6
Landlord Consents
17
7.7
[Bulk Sales Filing]
17
 
ARTICLE 8  CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE
17
8.1
Representations and Warranties
17
8.2
Performance
17
8.3
Franchise Agreement and Form Amendment
18
8.4
Area Development Agreement and Form Amendment
18


 
ii

--------------------------------------------------------------------------------

 



8.5
Assumed Real Property Leases
18
8.6
Landlord Consents and Estoppel Certificates
18
8.7
Intercreditor Agreement
18
8.8
No Injunction
18
8.9
Purchaser's Satisfactory Due Diligence
18
8.10
Third Party Consents
18
     
ARTICLE 9  CLOSING DELIVERIES
18
9.1
Deliveries by Seller at Closing
18
9.2
Deliveries by Purchaser at Closing
19
9.3
Further Assurances
19
9.4
Possession
20
 
ARTICLE 10  SURVIVAL AND INDEMNIFICATION
20
10.1
Survival
20
10.2
Indemnification
20
10.3
Procedure for Indemnification
20
10.4
Maximum Liability
20
10.5
Excluded Liability
22
10.6
Exclusive Remedy
22
 
ARTICLE 11  GENERAL PROVISIONS
22
11.1
Notices
22
11.2
Entire Agreement
23
11.3
Severability
23
11.4
Recitals; Interpretation
23
11.5
No Waivers
24
11.6
Benefit of the Parties; No Third Party Beneficiaries
24
11.7
No Amendment
24
11.8
Governing Law
24
11.9
Counterparts; Facsimile Signatures
24





 
Schedules:
 
Schedule 1.2(a)
FF&E
Schedule 1.2(d)
Assumed Real Property Leases
Schedule 1.2(e)
Assumed Seller’s Contracts
Schedule 1.2(g)
Assumed Computer Licenses
Schedule 1.3(d)
Leased (Non-Owned) Assets
Schedule 1.3(i)
Other Excluded Assets
Schedule 2.2
Allocation of Purchase Price
Schedule 4.5
Other Consents
Schedule 4.7
Tax Exceptions
Schedule 4.8(a)(i),(ii) (iii)
Labor and Employment Matters
Schedule 4.9
Assumed Seller’s Contracts; Non-Owned Personal Property
Schedule 4.10(a)
Lease Exceptions and Mortgagors and Mortgagees of Landlords
Schedule 4.10(g)
Required Consents and Violation Notices

 
 
iii

--------------------------------------------------------------------------------

 

   
Schedule 4.10(i)
Exceptions to Condition of Premises
Schedule 4.11
P(L) Statements
Schedule 4.14
Licenses and Permits
Schedule 4.15
Litigation
Schedule 4.16
Absences of Liabilities
Schedule 4.20
Insurance


 
Exhibits:


Exhibit A
Form of Franchise Agreement and Amendment to Franchise Agreements
Exhibit B
Form of Development Agreement and Amendment to Area Development Agreement
Exhibit C
Lease Assignment Agreements
Exhibit D
Bill of Sale / Assignment
Exhibit E-1
Secretary’s Certificate of Seller
Exhibit E-2
Secretary’s Certificate of Purchaser
Exhibit F
Escrow Agreement
Exhibit G
Officer's Certificate of Seller
Exhibit H
Officer’s Certificate of Purchaser
Exhibit I-1
Promissory Note
Exhibit I-2
Security Agreement
Exhibit I-3
Intercreditor Agreement
Exhibit J
ADA Agreement
Exhibit K
Limited Guaranty






 
iv

--------------------------------------------------------------------------------

 

ASSET PURCHASE AND SALE AGREEMENT
 


THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of April
[  ], 2010, by and among COSÌ, INC., a Delaware corporation (“Cosi”), having its
principal offices at 1751 Lake Cook Road, Suite 600, Deerfield, Illinois 60015,
and COSÌ SANDWICH BAR, INC., a Delaware corporation and wholly-owned subsidiary
of Cosi (“Cosi Sandwich Bar” and together with Cosi, “Seller”) on the one hand,
and CAPITOL C HOLDINGS LLC, a Delaware limited liability company (“Holdings”)
having its principal offices at c/o Capitol Q Restaurants LLC, 152 West 57th
Street, 46th Floor, New York, New York 10019, and CAPITOL C RESTAURANTS LLC, a
Delaware limited liability company and wholly-owned subsidiary of Holdings
(“Capitol C Restaurants” and, together with Holdings, “Purchaser”), on the other
hand.


RECITALS:


WHEREAS, Seller is in the business of owning, operating and franchising premium
convenience (or fast casual) restaurants under its trade name “COSÌ” and
variations thereof, and performing functions relating thereto;


WHEREAS, Purchaser desires to acquire from Seller, and Seller agrees to sell to
Purchaser, all of the operating assets owned or used by Seller in the operation
of Seller’s targeted thirteen (13) COSI restaurants located in the District of
Columbia and identified on Schedule 1.2(d) attached hereto (each a “Restaurant”
and collectively the “Restaurants”), on the terms and subject to the conditions
set forth in this Agreement; and


WHEREAS, concurrently with the closing of the transactions contemplated by this
Agreement, (i) Cosi and Capitol C Restaurants (or one or more wholly-owned
subsidiaries of Purchaser as approved by Cosi) will enter into Franchise
Agreements and amendments thereto, in the form of Exhibit A attached hereto
(collectively, the “Franchise Agreements”), for each of the Restaurants pursuant
to which Capitol C Restaurants will operate the Restaurants as franchised COSI
restaurants, and (ii) Cosi and Holdings will enter into an Area Development
Agreement and amendment thereto, in the form of Exhibit B attached hereto (the
“Area Development Agreement”), pursuant to which Holdings will agree to develop
additional franchised COSI restaurants in an agreed upon development area to be
identified therein.


AGREEMENT:


NOW, THEREFORE, for and in consideration of the premises and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree, as follows:



 
 
1

--------------------------------------------------------------------------------

 

 
ARTICLE 1
PURCHASE AND SALE OF ASSETS
 
1.1.  Purchase and Sale.  Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing (as defined in Article 3 below), Seller shall
sell, convey, assign, transfer and deliver to Purchaser, and Purchaser shall
purchase and acquire from Seller, free and clear of any charge, claim, pledge,
security interest, mortgage, lien or other encumbrances (“Encumbrances”) other
than Permitted Encumbrances (as defined in Section 4.6 below), all of Seller's
right and title to and interest in the Purchased Assets (as defined in
Section 1.2 below).
 
1.2.  Purchased Assets.  As used herein, the term "Purchased Assets" shall
include the following assets:
 
(a)  All machinery, equipment, furniture, trade fixtures, office equipment, and
other personal property used or held for use in operating the Restaurants, as
described in Schedule 1.2(a) attached hereto (the “FF&E”);
 
(b)  The leasehold improvements at the Restaurants, subject to the terms of the
respective Assumed Real Property Leases (as defined below) and Lease Assignment
Agreements (as defined below);
 
(c)  All food products, paper and supplies used in operating the Restaurants,
including all on-hand inventory of food, beverage and alcohol products at the
time of Closing that is in good physical condition and quality, usable and
saleable in the ordinary course, not spoiled, damaged or contaminated, and
having an expiration date of at least one day after the Closing Date, and  all
food products, paper and supplies in-transit on the Closing Date that were
ordered in the normal course of business (collectively, the "Inventory");
 
(d)  The real property leases and/or subleases for the Restaurants, including
all amendments, modifications, extensions, assignments, subleases, renewals and
supplements thereto (the “Demised Premises”) identified in Schedule 1.2(d) (the
“Assumed Real Property Leases”), copies of which have been delivered to
Purchaser prior to the date hereof;  
 
(e)  All contracts and agreements identified in Schedule 1.2(e) attached hereto,
including, without limitation, equipment leases and the leasehold interests in
such leased equipment and service contracts, used in operating the Restaurants
and assumed by Purchaser (the “Assumed Seller’s Contracts”), copies of which
have been delivered to Purchaser prior to Closing;
 
(f)  All telephone and facsimile numbers used solely for the Restaurants;
 
(g)  The computer software licenses held by Seller with respect to the
Restaurants identified on Schedule 1.2(g) attached hereto (“Assumed Computer
Licenses”);
 



 
 
2

--------------------------------------------------------------------------------

 

(h)  All federal, state and local governmental permits, licenses and approvals
(excluding liquor licenses) relating to the Restaurants to the extent such
permits, licenses and approvals, if any, are assignable by Seller;
 
(i)  All prepayments and deposits for customer orders received by Seller prior
to the Closing but which orders remain unfilled as of the Closing Date (the
“Purchaser’s Order Receivables”);
 
(j)  All rights to indemnification, warranties, claims and causes of action of
any kind and all defenses, counterclaims and other choses in action relating to
the Purchased Assets and/or Assumed Liabilities; and
 
(k)  Change funds for each of the Restaurants, including register cash tills
(the “Change Funds”).
 
 Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any liability related to the
Purchased Assets unless and except to the extent Purchaser expressly assumes
that liability pursuant to Section 1.4 below.
 
1.3.  Excluded Assets.  The Purchased Assets shall not include the following
assets of Seller (collectively, the "Excluded Assets"), all of which shall be
specifically retained by Seller:
 
(a)  All cash (other than the Change Funds) and cash equivalents; all bank
deposits, deposits in bank accounts and investment assets;
 
(b)  All accounts receivable, including prepayments and deposits for customer
orders filled by the Restaurants on or prior to the Closing Date but for which
payment of all or any portion thereof remains outstanding on the Closing Date
(the “Seller’s Order Receivables”);
 
(c)     All computer software and licenses held by the Seller to the extent that
such licenses are not transferable, including, without limitation, Radiant Aloha
POS and Back Office Software (which includes credit card processing
functionality), Radiant Aloha Enterprise (for data polling, consolidation and
reporting functionality), Paytronix, Net Chef (Crunchtime), and Xformity.  The
foregoing notwithstanding, Seller agrees to transfer to Purchaser after Closing
a license for the Radiant Aloha POS (and Back Office Software if transferable
and at no additional cost or fee under the license therefor) in accordance with
Radiant’s transfer policy and procedures, which license will be transferred to
Purchaser at no cost if Radiant waives the transfer fee as discussed by Seller
with Radiant; however, Purchaser shall be responsible for paying any transfer
fee required by Radiant with respect to such transfer if Radiant does not waive
agree to waive such transfer fee.
 
(d)  Furniture, fixtures, equipment and other personal property leased by Seller
or furnished to the Restaurants by vendors or suppliers and not owned by Seller
(as
 



 
 
3

--------------------------------------------------------------------------------

 

identified in Schedule 1.3(d) attached hereto) (“Leased Equipment”), except that
Purchaser shall have the right to use any Leased Equipment in accordance with
the terms of the respective leases to the extent such Leased Equipment is
covered by equipment leases included in the Assumed Seller’s Contracts;


(e)  All rights to indemnification, warranties, claims, and causes of action of
any kind and all defenses, counterclaims and other choses in action relating to
the Excluded Assets and Retained Liabilities (as defined in Section 1.5 below);
 
(f)  Tax records, federal and state income tax deposits, and claims for refunds
of any taxes paid with respect to the Restaurants for all periods ending on or
prior to the Closing Date; and all books of account, records, files and invoices
for the Restaurants, provided, however, that copies of (or access to for
purposes of review and/or making copies of) all of the foregoing tax records
(other than Seller’s income tax returns), files and invoices (as reasonably
requested) shall be provided to Purchaser, at Purchaser’s expense, upon
Purchaser’s written request specifying the business purpose for which they are
being requested, if Purchaser requires copies or access thereto for purposes of
operating the Restaurants, responding to any inquiry or claim pertaining to
Purchaser or any other matter for which Purchaser is otherwise responsible or
any other valid business purpose;
 
(g)  The trade name “COSÌ” and “COSÌ SANDWICH BAR” and variations thereof, the
“COSÌ” logos and variations thereof, and all trademarks and copyrights of Seller
and variations thereof, and all other intellectual property and intellectual
property rights of Seller, whether or not used in the operation or business of
the Restaurants, except and only for the limited right granted to Purchaser
and/or its affiliates to use Seller’s trademarks in the operation of the
franchised COSI Restaurants as expressly provided in the Franchise Agreements
and the Area Development Agreement;
 
(h)  All federal, state and local governmental permits, licenses and approvals
relating to the Restaurants, to the extent such items are not assignable by
Seller;
 
(i)  Such other assets, if any, identified as “Excluded Assets” in Schedule
1.3(i) attached hereto; and
 
(j)  All assets relating to the Retained Liabilities.
 
1.4.   Assumption of Certain Liabilities.  On and after the Closing Date,
Purchaser shall assume and undertake to pay, perform and discharge when due or
required to be paid, performed or discharged, only the following liabilities of
Seller (collectively, the “Assumed Liabilities”):
 
(a)  Assumed Real Property Leases.  Any and all liabilities, duties and
obligations of “tenant” under the Assumed Real Property Leases for the
Restaurants arising from and after the Closing Date, except for any of such
liabilities, duties and obligations arising on account of any breach of or
default under, or event which but for
 



 
 
4

--------------------------------------------------------------------------------

 

the giving of notice and/or the passage of time, would constitute a breach of or
default under, the Assumed Real Property Leases on the part of Seller prior to
the Closing Date;


(b)  Assumed Seller’s Contracts.  Any and all liabilities, duties and
obligations under the Assumed Seller’s Contracts arising from and after the
Closing Date, except for any such liabilities, duties and obligations arising on
account of any breach of or default under, or event which but for the giving of
notice and/or the passage of time, would constitute a breach of or default
under, any of the Assumed Seller’s Contracts on the part of Seller prior to the
Closing Date; and
 
(c)     Unfilled Customer Orders.  All unfilled customer orders for delivery by
the Restaurants after the Closing Date.
 
1.5.  Retained Liabilities.  Any and all debts, liabilities and obligations of
Seller, whenever arising, whether fixed, contingent or otherwise, not expressly
identified above as Assumed Liabilities shall be retained by Seller (together
with the Remediation Obligations defined in Section 2.6 below and all
liabilities relating to employees and labor matters arising prior to the Closing
Date, the “Retained Liabilities”).  Seller shall pay, perform and discharge when
due or required to be paid, performed or discharged, each of the Retained
Liabilities, including, without limitation, the Remediation Obligations.
 
1.6.  Condition of Demised Premises; Disclaimer of Warranties on Demised
Premises.  Except as set forth in Article 4  of this Agreement, the Demised
Premises (including the leasehold improvements) are transferred "AS IS", ‘WHERE
IS” and “WITH ALL FAULTS”, with no representation or warranty, express or
implied, oral or written, of Seller, as assignor of the Assumed Real Property
Leases, and, without limiting the generality of the foregoing, are hereby
transferred and assigned to Purchaser subject to: (a) the existing state of
title to the Demised Premises as of the date hereof; (b) any state of facts
which an accurate survey and physical inspections of the Demised Premises might
show; and (c) all zoning and building regulations, restrictions and other laws,
ordinances, statutes, codes and regulations now in effect or hereafter adopted
by any governmental authority having jurisdiction over the Demised
Premises.  Except as set forth in Article 4, the buildings, structures and other
improvements comprising a part of the Demised Premises, if any, are transferred
and assigned subject to their conditions as of the date hereof, and Seller does
not make any representation or warranty, either express or implied, as to the
condition of the Demised Premises or Assumed Real Property Leases or as to the
adequacy or suitability of the Demised Premises for the purposes or needs of
Purchaser.  EXCEPT FOR SELLER’S REMEDIATION OBLIGATIONS AND AS SET FORTH IN
ARTICLE 4 OF THIS AGREEMENT, NO WARRANTY OR REPRESENTATION WHATSOEVER HAS BEEN
OR IS BEING MADE, AND ANY IMPLIED WARRANTY REGARDING FITNESS FOR PARTICULAR
PURPOSE, QUALITY OR MERCHANTABILITY OF THE DEMISED PREMISES AND IMPROVEMENTS
THEREIN AND THERETO OR ANY PORTION THEREOF IS EXPRESSLY DISCLAIMED.  Purchaser
agrees that, to the extent required by applicable law to be effective, the
disclaimers of implied warranties contained in this Section 1.6 are
“conspicuous” disclaimers for purpose of any applicable law, rule or order.
 



 
 
5

--------------------------------------------------------------------------------

 

1.7.  Condition of Purchased Assets; Disclaimer of Warranties on Purchased
Assets.  Except as expressly set forth in Article 4 below, the Purchased assets
are delivered to and accepted by Purchaser "AS IS", ‘WHERE IS” and “WITH ALL
FAULTS” without any representations or warranties of any kind, express or
implied, either oral or written, with respect to the Purchased Assets.  SELLER
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES EXISTING UNDER ANY APPLICABLE LAW
WITH RESPECT TO THE PURCHASED ASSETS OR THE TRANSFER AND SALE THEREOF,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY IMPLIED
WARRANTIES OF QUALITY OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.  Purchaser agrees that, to the extent required by applicable law to be
effective, the disclaimers of implied warranties contained in this Section 1.7
are “conspicuous” disclaimers for purpose of any applicable law, rule or order.
 

 
ARTICLE 2
PURCHASE PRICE AND PAYMENT TERMS

2.1.  Purchase Price.  The aggregate purchase price (the "Purchase Price") for
the Purchased Assets shall be EIGHT MILLION THREE HUNDRED FIFTY THOUSAND AND
00/100 U.S. DOLLARS (US$8,350,000.00), as may be adjusted pursuant to the Escrow
Agreement (as defined below), and/or for the value of Inventory as of the close
of business on the Closing Date and any pro-rations in accordance with Section
2.4 below (the "Purchase Price"), payable as follows:
 
 (a)           On the Closing Date, Purchaser shall pay to Seller, in
immediately available funds by wire transfer to such account as Seller shall
designate (“Seller’s Designated Account”) in writing no less than one (1)
business days before the Closing Date, an amount equal to Six Million Four
Hundred Thousand and 00/100 U.S. Dollars (US$6,400,000.00), plus any applicable
pro rations and adjustments at Closing;
 
(b)           On the Closing Date, Purchaser shall deposit either Six Hundred
Thousand and 00/100 U.S. Dollars (US$600,000.00) or irrevocable letters of
credit in the aggregate principal amount of Six Hundred Thousand and 00/100 U.S.
Dollars (US$600,000.00) (the "Escrow Deposit") (or any combination thereof) into
escrow pursuant to the Escrow Agreement entered into by and among Seller,
Purchaser and Ellenoff Grossman & Schole LLP, escrow agent, in the form of
Exhibit F attached hereto (the “Escrow Agreement”);
 
(c)           Within five (5) business days after the Closing Date, Purchaser
shall pay to Seller, in immediately available funds by wire transfer to Seller’s
Designated Account or by business check, the value of the Inventory as adjusted
mutually by Purchaser and Seller in accordance with Section 2.3 below and the
amount of any other post-closing adjustments;
 
(d)           Purchaser shall deliver to Seller a promissory note (the “Note”)
for the balance of the Purchase Price, in the amount of One Million Three
Hundred Fifty Thousand and 00/100 U.S. Dollars (US$1,350,000.00), payable by
Purchaser to Seller in
 



 
 
6

--------------------------------------------------------------------------------

 

accordance with the payment schedule set forth in the Note attached hereto as
Exhibit I-1.  Purchaser hereby authorizes Purchaser to initiate automated
clearing house (ACH) debit withdrawals from Purchaser’s designated bank account
on each payment due date in the amount set forth in the Payment Schedule of the
Note, and Purchaser shall complete and deliver Seller’s Authorization Agreement
for Prearranged Payments, which is attached as Exhibit D to the Franchise
Agreements.  Purchaser agrees to and shall, prior to each payment due date, have
funds in the designated bank account sufficient in amount to cover the scheduled
payments.  The Note shall be secured by the collateral (“Collateral”) set forth
in the Security Agreement (the “Security Agreement”) attached hereto as Exhibit
I-2.  Seller and the holders of Holdings’ Series A 13% Senior Secured Debenture
and Series B 13% Senior Secured Debentures in the aggregate principal amount of
$5,750,000 (the “Mezzanine Debt”) shall enter into an Intercreditor and
Subordination Agreement (the “Intercreditor Agreement”) in the form attached
hereto as Exhibit I-3.  Seller’s security interest shall be subordinate and
junior to the security interests in the Collateral of the holders of the
Mezzanine Debt and the Permitted Liens (as defined the Intercreditor Agreement)
but superior and senior to the equity holders of Purchaser and any other debt
now or in the future existing, as set forth in the Security Agreement and the
Intercreditor Agreement.
 
2.2.  Allocation of Purchase Price.  Purchaser and Seller agree that the
Purchase Price shall be allocated among the Purchased Assets as set forth in
Schedule 2.2 attached hereto, as agreed to by the respective accountants of
Seller and Purchaser.
 
2.3.  Inventory Adjustment.  The Purchase Price shall be adjusted mutually by
Purchaser and Seller for the on-hand and in-transit Inventory as of the close of
business on the Closing Date, excluding any out-dated or otherwise unusable
on-hand inventory, in accordance with Section 1.2(c) above.  After the close of
business on the Closing Date and prior to Purchaser commencing operations at the
Restaurants, Seller and Purchaser shall conduct a physical inventory count at
the Restaurants on the Closing Date to determine Seller’s closing inventory, and
a copy of the physical inventory count will be provided to Purchaser and
Seller.  The physical inventory will be conducted in accordance with Seller’s
standard inventory processes and procedures and will be signed by the Seller
representative and the Purchaser representative present during the physical
count.  The Inventory shall be valued at Seller’s cost for such Inventory at the
Inventory valuation provided by Seller’s Net Chef inventory system based upon a
physical inventory count as of the close of business on the Closing Date.  
 
2.4.    Pro-rations and Security Deposits.  To the extent applicable, taxes,
rent, utilities, telephone service, fees for licenses and permits transferred to
and assumed by Purchaser hereunder  and any other charges, fees and assessments
with respect to the Restaurants shall be prorated as of the close of business on
the Closing Date, with Seller receiving a credit for any amount paid by it with
respect to the period after the Closing Date and Purchaser receiving a credit
for any amount remaining unpaid by Seller which relates to a period ending on or
prior to the Closing Date, the net effect of which shall be paid at the
Closing.  The parties shall adjust the Purchase Price at the Closing for all
pro-rations identified as of the Closing Date.  Any pro-rations not identified
as of the Closing Date shall be paid to the party credited therewith within
 



 
 
7

--------------------------------------------------------------------------------

 

ten (10) days following written notice of the amount due by such party with
respect to such pro-ration or, at the option of the party to which such amount
is due, may be netted against any amounts due and owing by Purchaser to
Seller.  Additionally, Purchaser shall assume and pay to Seller at Closing the
amount of Seller’s Change Funds at the Restaurants and Seller’s security
deposits under the Assumed Real Property Leases; provided, however, that Seller
agrees that any security deposits to be returned to the “tenant” pursuant to the
Assumed Real Property Leases shall be returned to Purchaser, which security
deposits shall become the exclusive property of Purchaser.


2.5     Collection of Seller’s Order Receivables.  In the event Purchaser
receives any payments for Seller’s Order Receivables, upon receipt or as soon
thereafter as is reasonably practicable, but in no event more than ten (10) days
after receipt thereof, Purchaser shall deliver such payments, together with
documentation specifying the names of the payors, the invoice numbers and other
applicable payment information and supporting documentation relating thereto, to
Seller.
 
2.6      ADA Remediation.  Cosi is a party to that certain Settlement Agreement
and Release dated February 19, 2010, as may be amended by the parties (the “ADA
Agreement”), entered into among the Equal Rights Center (“ERC”) and Donna Sims,
as the plaintiffs, and Cosi, Inc. as the defendant, in exchange for dismissal of
plaintiffs’ complaint (Civil Action No. 1:09-cv-01122) filed in the U. S.
District Court for the District of Columbia alleging certain conditions and
practices at Seller’s restaurants, including the Restaurants, do not provide
persons with disabilities access to Seller’s restaurants in violation of the
Americans with Disabilities Act (“ADA”) and the District of Columbia Human
Rights Act, a copy (with non-public portions redacted) of which is attached
hereto as Exhibit J.  Notwithstanding that the Restaurants will no longer be
owned by Cosi after the Closing, Seller hereby agrees to make the Restaurants
ADA compliant on the terms and conditions set forth in Sections B(4), (6) and
(7) of the ADA Agreement (the “Remediation Obligations”) within the time frames
specified in Section B(4) of the ADA Agreement.  In the event that Seller does
not timely perform the Remediation Obligations in full as set forth herein,
subject to any extensions or modifications of such deadlines for the Remediation
Obligations set forth in any writing agreed to between Seller and the ERC, then
Purchaser shall have the right, but not the obligation, to make the Restaurants
ADA compliant in accordance with the terms of the ADA Agreement at the sole
costs and expenses of Seller, provided that Purchaser has delivered written
notice to Seller of its intent to do so after expiration of such final deadline
and Seller fails to commence and diligently pursue to completion the Remediation
Obligations within thirty (30) days after receipt of such written notice from
Purchaser.
 
2.7      Limited Guaranty.   Richard Pawlowski and Scott Bocek (collectively,
the “Guarantors”) shall, severally but not jointly, guaranty (the “Guaranty”) to
Seller for a period of three (3) years from the date of the Note the repayment
of a portion of the outstanding principal balance of the Note in an amount equal
to each Guarantor’s respective pro rata beneficial ownership in Purchaser as of
the date of the Note.  Accordingly, Richard Pawlowski and Scott Bocek shall each
guaranty ten percent (10%) of the outstanding principal balance of the
Note.  Notwithstanding the foregoing, such Guaranty shall be null and void upon
the occurrence of any of the following:  (i) Seller becomes subject to a
Bankruptcy Event; (ii)
 



 
 
8

--------------------------------------------------------------------------------

 

Purchaser makes a commercially reasonable and good faith determination that
Seller’s franchise is impaired to the detriment of Purchaser’s ability to
continue operating as a franchisee, (iii) Purchaser makes a commercially
reasonable and good faith determination that the value of the Cosi franchise is
materially impaired or materially adversely impacted and the cause of such
impairment or adverse impact is not attributable to any act or omission of
Purchaser, or (iv) Purchaser makes a commercially reasonable and good faith
determination that Purchaser’s net sales (as defined in the Franchise Agreement)
are substantially impaired by an act of gross negligence by Seller or a
franchisee of Seller other than Purchaser or any of Purchaser’s affiliates.  For
purposes of this Section 2.7, a “Bankruptcy Event” shall mean any one or more of
the following:  Seller files a bankruptcy petition, a bankruptcy petition is
filed again Seller which remains undismissed or unstayed for ninety (90)
consecutive days, or Seller makes a general assignment for the benefit of its
creditors.  Purchaser shall provide prompt written notice to Seller of a
nullification of the Guaranty pursuant to this Section 2.7 and specifying the
reason for such nullification.  For purposes of this Section 2.7, a
determination by Purchaser shall be based upon the unanimous consent of the
members of Holdings’ Board of Managers other than the Guarantors.  The form of
Limited Guaranty is attached hereto as Exhibit K.
 
ARTICLE 3
CLOSING
 
3.1           Closing; Closing Date.  Consummation of the transactions
contemplated by this Agreement (the "Closing") shall take place on or about the
date hereof at 11:00 a.m. (Central) at the offices of Cosi, Inc. at 1751 Lake
Cook Road, Suite 600, Deerfield, Illinois 60015, or at such other date, time and
place as mutually agreed to by Seller and Purchaser, but in no event later than
April 30, 2010 (the actual date on which the Closing occurs is hereinafter
referred to as the "Closing Date").  Seller and Purchaser shall have the right
to exchange documents by electronic transmission, such as facsimile or email,
and Purchaser shall have the right to send executed documents to Seller in
advance of Closing by express delivery so as not to personally attend the
Closing.  Seller shall have sufficient time following the Closing Date to remove
any Excluded Assets, as set forth in Section 3.2 below, finalize Inventory and
complete other post-Closing activities as may be required, and Seller and
Purchaser shall coordinate with each other with respect to scheduling and
completing any such post-Closing activities.


3.2           Delivery of Possession of Demised Premises and Purchased
Assets.  As of the close of business on the Closing Date hereunder, Seller shall
deliver to Purchaser, and Purchaser shall accept, possession of the Demised
Premises with the Purchased Assets in place and with all Excluded Assets removed
(other than Leased Equipment covered by any Assumed Seller’s
Contracts).  However, if any Excluded Assets remain in the Demised Premises on
the Closing Date, Seller shall have a reasonably sufficient time following the
Closing Date to remove any such Excluded Assets.
 
ARTICLE 4
SELLER'S REPRESENTATIONS AND WARRANTIES
 
Seller represents and warrants to Purchaser, as of the Closing Date, as follows:
 



 
 
9

--------------------------------------------------------------------------------

 

4.1             Organization; Good Standing.  Each of Cosi and Cosi Sandwich Bar
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Each Seller has the requisite power and full
authority to conduct its business as it is presently being conducted and to own
and lease its properties and assets.  Cosi and Cosi Sandwich Bar are registered
to do business in the District of Columbia.
 
4.2           Authorization.  Each Seller has the requisite power and authority
and has taken all corporate action necessary to authorize, execute and deliver
this Agreement and the instruments, documents and agreements to be provided
herein and to which Seller is a party pursuant hereto (the "Seller Related
Agreements") and to consummate the transactions contemplated by this Agreement
and to perform Seller's obligations under this Agreement and the Related
Agreements (as defined in Section 5.1 below).
 
4.3           Binding Effect.  This Agreement and each of the Seller Related
Agreements executed by each Seller pursuant to this Agreement or in connection
herewith will, when executed and delivered, be valid and enforceable against
Seller in accordance with their terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability from time to time in effect
relating to the rights and remedies of creditors and general principles of
equity.
 
4.4           No Restriction.  Seller is not subject to any restriction, law,
rule, regulation, ordinance, code, writ, injunction, award, judgment or decree
which would prohibit or be violated by the execution and delivery hereof or of
any Related Agreements or the consummation of the transactions contemplated
hereby or thereby.
 
4.5           No Conflict. Neither the execution and delivery of this Agreement
and any of the other Related Agreements by Seller, nor Seller's performance of
its obligations under this Agreement and the other Related Agreements, will
conflict with or breach any of the provisions of, or constitute a default under,
the Articles of Incorporation or Bylaws of Seller, as amended to date, or any
material agreement, lease, mortgage, indenture, undertaking, permit, license or
other instrument relating to the Restaurants or Seller’s business to which
Seller is a party or by which Seller is bound, or, to Seller's knowledge result
in the violation of any law to which Seller or any of the Purchased Assets or
Assumed Liabilities is subject.  Except as set forth in Schedule 4.5 attached
hereto, no consent, waiver, approval, order or authorization of, notice to, or
registration, declaration, designation, qualification or filing with, any
governmental authority or any third party, is or has been or will be required on
the part of Seller in connection with the execution and delivery of this
Agreement or other Related Agreements or the consummation of the transactions
contemplated hereby or thereby.
 
4.6           Title.  Seller has and shall convey to Purchaser good and
marketable title to the Purchased Assets owned by Seller and a valid license or
leasehold interest with respect to all other Purchased Assets, free and clear of
all Encumbrances, except for (a) liens for taxes not yet due and payable or for
taxes that Seller is contesting in good faith through appropriate proceedings,
if any, as identified in Schedule 4.7 attached hereto, and (b) liens or security
interests granted to the landlords under the terms of the respective Assumed
Real Property
 



 
 
10

--------------------------------------------------------------------------------

 

Leases (individually and collectively, any such exceptions in Sections 4.6(a)
and (b) are sometimes hereinafter referred to as “Permitted Encumbrances”).
 
4.7           Taxes.  Except as set forth in Schedule 4.7 attached hereto,
Seller has accurately prepared and duly and timely filed all tax returns of any
kind or nature (including, without limitation, federal, state and local income,
property, sales, employment, payroll, excise and withholding taxes) that are or
were required to be filed with any taxing authority with jurisdiction over
Seller or any of Seller’s assets or properties or businesses (“Tax Returns”)
which Seller is required to file on or before the Closing Date and has paid all
taxes, interests, charges, penalties and other payments  required to be paid on
or before the Closing Date with respect to the periods covered by such Tax
Returns.  Such Tax Returns are true and correct in all material respects.  No
deficiencies for any taxes have been asserted in writing or assessed against
Seller which are due prior to the Closing Date and remain unpaid on the Closing
Date and no state of facts exists or has existed which would constitute grounds
for the assessment of any additional taxes for any period for which Tax Returns
have been filed.  There are no pending or threatened actions, proceedings,
investigations, audits or claims related to taxes of Seller or the Purchased
Assets.  Seller has properly withheld and paid over to the appropriate taxing
authorities all taxes required by them so to be withheld.  There are no
agreements, waivers or arrangements providing for the extension of time with
respect to the assessment of any tax owed by Seller.  The reserve provision for
taxes in the P(L) Statements (as defined below) and in Seller’s financial
statements as filed with the Securities and Exchange Commission are adequate to
provide for all taxes attributable to the respective periods covered by such
P(L) Statements and financial statements and has been established in accordance
with Seller’s practices and procedures and the recommendations of Seller’s
independent accountants.   There are no tax liens upon any Purchased
Assets.  Except with respect to Seller’s tax obligations under the Assumed Real
Property Leases, Seller is not party to any tax allocation or sharing agreement
with respect to the Restaurants.    
 
4.8           Labor and Employment Matters.  (a) All of Seller’s employees
working at the Restaurants (collectively, "Seller’s Restaurant Employees") are
“at-will” employees;  (b) Seller is not a party to or subject to any collective
bargaining agreement with any labor organization and has no obligation or duty
of any nature to bargain collectively with any such organization; (c) there are
no agreements, written or oral, or letters of understanding with labor unions,
work councils or associations representing Seller’s Restaurant Employees; (d)
there are no strikes, slowdowns, picketing, work stoppages, threats to organize
non-union Seller’s Restaurant Employees; and (e) except as set forth in Schedule
4.8(a)(i) attached hereto, there are no pending or threatened charges or
complaints or petitions filed with or by the National Labor Relations Board, the
Department of Labor, the Occupational Safety and Health Administration, the
Equal Employment Opportunity Commission or any similar foreign, state or local
agency or commission, including charges of race, sex, national origin,
religious, handicap or age discrimination or similar complaints against the
Restaurants.  Except as set forth in Schedule 4.8(a)(ii) attached hereto, there
are no severance, change in control, employment plan, program or agreements,
option, bonus plan, or incentive plan or program, employee health, medical,
insurance or other benefit plans, whether formal or informal, for any of
Seller’s Restaurant Employees.  Except as set forth in Schedules 4.8(a)(i) or
4.15 hereof or as otherwise alleged in
 



 
 
11

--------------------------------------------------------------------------------

 

the ADA Agreement, Seller (f) is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, health and safety and wages and hours, including laws
relating to discrimination, disability, labor relations, hours of work, payment
of wages and overtime wages, pay equity, immigration, workers compensation,
working conditions, employee scheduling, occupational safety and health, Family
Medical Leave, and employee terminations, (g) is not liable for any wages or
other employee benefits or any penalty for failure to comply with any of
employment or labor related laws and regulations, and (h) is not liable for any
material payment to any trust or other fund or to any governmental authority,
with respect to unemployment compensation benefits, social security or other
benefits or obligations for Seller’s Restaurant Employees.  Set forth in
Schedule 4.8(a)(iii) attached hereto are the dates of employment, positions and
compensation for all of Seller’s Restaurant Employees and description of the
benefits offered by Seller to Seller’s Restaurant Employees.  Seller will be
responsible for (i) providing benefits, as applicable, to the Seller’s
Restaurant Employees through the Closing Date, and (ii) for paying to the
Seller’s Restaurant Employees all wages earned and accrued through the Closing
Date, which amounts will be paid as required by applicable law.  
 
4.9           Assumed Seller’s Contracts; Personal Property Not Owned by
Seller.  Except as set forth in Schedule 4.9 attached hereto, (i) the Assumed
Seller’s Contracts are in full force and effect and all payments and other sums
and charges payable thereunder are current, (ii) neither Seller nor, to the
knowledge of Seller, any other party to the Assumed Seller’s Contracts is in
breach of or in default of a material provision under any of the Assumed
Seller’s Contracts,  (iv) no termination event or condition or uncured default
of a material provision under any of the Assumed Seller’s Contracts exists, (v)
no event or condition which, with the giving of notice or the lapse of time or
both, would constitute a default, delinquency, breach or termination event or
condition under any of the Assumed Seller’s Contracts exists or has occurred,
(vi) except as otherwise may be identified in such contracts, no party under the
Assumed Seller’s Contracts has any encumbrance under the Assumed Seller’s
Contracts or otherwise against Seller, (vii) except as otherwise may be provided
in such contracts, no consent under the Assumed Seller’s Contracts is required
in connection with the transactions contemplated by this Agreement and the
Seller Related Agreements, and (viii) Seller has not assigned its interest under
any of the Assumed Seller’s Contracts.
 
4.10           Assumed Real Property Leases
 
(a)   A correct and complete copy of each of the Assumed Real Property Leases
has been furnished to Purchaser prior to the date hereof.  Except as set forth
in Schedule 4.10 attached hereto, (i) Seller has a valid, binding and
enforceable leasehold interest under each of the Assumed Real Property Leases
which grants Seller the exclusive right to use and occupy the Demised Premises;
(ii) the Assumed Real Property Leases are in full force and effect and all rent
and other sums and charges payable thereunder are current;  (iii) neither Seller
nor, to the knowledge of Seller, any other party to any of the Assumed Real
Property Leases is in breach of or in default of a material provision under any
of the Assumed Real Property Leases;  (iv) Seller enjoys peaceful and
undisturbed possession under all of the Assumed Real Property Leases and has not
received notice of any material default, delinquency or breach or termination on
the part of the Seller under
 
 
12

--------------------------------------------------------------------------------

 
 
 
any of the Assumed Real Estate Leases or of any action, suit, litigation,
hearing or administrative in respect of the Demised Premises; (v) no termination
event or condition or uncured default of a material provision under the Assumed
Real Property Leases exists;  (vi) no event or condition which, with the giving
of notice or the lapse of time or both, would constitute a default, delinquency,
breach or termination event or condition under the Assumed Real Property Leases
exists or has occurred;  and (vii) no consent under the Assumed Real Property
Leases is required in connection with the transactions contemplated by this
Agreement and the Seller Related Agreements, except the consents of the
respective landlords and possibly the owners’ mortgagees identified in Schedule
4.10 attached hereto of the Demised Premises.
 
(b)     Seller has not received from any holder of any mortgage or other
interest (secured or unsecured) in any Demised Premises, a notice of default
under any financing, loan or other document or security agreement with respect
to any Demised Premises.
 
(c)           To Seller’s knowledge, there are no finder’s fees or brokerage
commissions due or coming due with respect to any Demised Premises; and, there
are no tenant improvement allowances or landlord work outstanding with respect
to any Demised Premises.
 
(d)     Seller has received no notice of, or other writing referring to, any
requirements or recommendations by any insurance company that has issued a
policy covering any part of the Demised Premises or by any board of fire
underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any part of the Demised Premises,
which repair or work has not been completed.
 
(e)      Seller has no knowledge of any proceeding pending for the adjustment of
the assessed valuation of all or any portion of any Demised Premises or
abatement with respect to all or any portion of the real estate taxes payable on
any Demised Premises.
 
(f)     Except as set forth in Schedule 4.10(g), Seller has no knowledge (i)
that any certificate, permit or license from any governmental authority having
jurisdiction over any of the Demised Premises or any agreement, easement or
other right which is necessary to permit the lawful use and operation of the
buildings and improvements on any of the Demised Premises or which is necessary
to permit the lawful use and operation of all driveways, roads and other means
of egress and ingress to and from any of the Demised Premises has not been
obtained and is not in full force and effect, or of any pending threat of
modification or cancellation of any of same, (ii) of any written notice of any
violation of the Demised Premises of any federal, state or municipal law,
ordinance, order, regulation or requirement issued by any governmental
authority, or (iii) of any Demised Premises whose building systems are not in
working order.  Except for any occupancy and operating permits or licenses,
consents and approvals required to be obtained by Purchaser and its affiliates
to occupy and continue to operate the Restaurants at the Demised Premises after
the Closing Date, no approvals from any government authority is required, as a
result of the transactions contemplated by this Agreement and the Seller Related
Agreements, to be issued after the date hereof in order to permit
 



 
 
13

--------------------------------------------------------------------------------

 

Purchaser and its affiliates, following the Closing, to occupy and continue to
operate the Restaurants at the Demised Premises in the same manner as heretofore
operated which, if not issued, would have a material adverse effect on
Purchaser’s operations at the Demised Premises.
 
(g)            To Seller’s knowledge, there are no condemnation or eminent
domain proceedings pending or threatened against any of the Demised Premises.
 
(h)    To Seller’s knowledge, except as set forth in Schedule 4.10(h) and/or
except for those occurring in the ordinary course of business:  (1) there are no
physical damages to the Demised Premises or the leasehold improvements due to
Seller’s gross negligence or intentional misconduct, and (2) none of the
structures of the Demised Premises and the leasehold improvements are in need of
maintenance or repairs due to Seller’s gross negligence or intentional
misconduct.
 
(i)           Seller has not assigned, in whole or in part, its interest as
lessee or tenant under any of the Assumed Real Property Leases.
 
(j)      To the extent that Seller has the right or option under any of the
Assumed Real Property Leases to extend the expiration date thereof and is
required to do so prior to the date hereof or the Closing Date, Seller has duly
exercised all such rights and options on or prior to the Closing Date.
 
(k)    To the knowledge of Seller, there are no mechanic’s liens, materialman’s
liens or other similar statutory liens or encumbrances affecting the Demised
Premises caused by or due to Seller’s use, occupancy or operations.
 
4.11           Financial Statements.  The profit and loss statements of the
Restaurants, reflecting the sales and cash flow by location for Seller’s fiscal
years 2003, 2004, 2005, 2006, 2007, 2008 and 2009 (“P(L) Statements”), were
provided by Seller to Purchaser.  The P(L) Statements were prepared from Cosi’s
internal monthly financial statements showing the results of operations of the
Restaurants for Seller’s fiscal years 2003, 2004, 2005, 2006, 2007, 2008 and
2009.  Seller also provided to Purchaser monthly sales by location from 2006
through the end of 2009.  Except as described in Schedule 4.11, (a) the P(L)
Statements have been prepared in accordance with generally accepted accounting
principles (“GAAP”) consistently applied and were prepared from the books and
records of Seller kept in the ordinary course of business; (b) the books and
records of Seller from which the P(L) Statements were prepared were complete and
accurate at the time of such preparation; (c) the P(L) Statements fairly present
the results of operations of the Restaurants as of their respective dates,
including all accruals and provisions for expenses in respect to the
Restaurants, recorded on a basis consistent with Cosi’s accounting policies and
in accordance with GAAP; (d) since the date of the P(L) Statements, (i) there
has been no material adverse change in the non-cash assets of the Restaurants,
and (ii) Seller is not aware of any reasons or circumstances which would be
likely to cause the business prospects, financial condition, operations,
property or affairs of any of the Restaurants to be materially adversely
affected on a going forward basis.  
 



 
 
14

--------------------------------------------------------------------------------

 



4.12           Material Contracts. Except for the Assumed Real Property Leases
and the Assumed Seller’s Contracts, there are no material contracts, leases,
mortgages, credit agreements, indentures, sales contracts, service contracts,
purchase orders, and other agreements entered into by Seller relating to the
Restaurants for which Purchaser is assuming liability.
 
4.13           Compliance with Laws.  Seller has complied in all material
respects with all federal, state and local laws, rules, regulations, ordinances
and codes applicable to the Restaurants, its ownership, operation, use or
possession of the Purchased Assets, the conduct of its businesses at the
Restaurants and the employment of Seller’s Restaurant Employees, and, except as
otherwise provided in this Agreement and the Schedules attached hereto, Seller
has not received any notice alleging non-compliance with respect thereto which
remains uncured, in whole or in part, as of the Closing Date.
 
4.14           Licenses and Permits.  Seller has obtained all material licenses,
permits and other governmental authorizations required to conduct its business
at the Restaurants as presently conducted.  Schedule 4.14 attached hereto sets
forth all of the liquor licenses, sidewalk café licenses and master business
licenses of Seller with respect to the Restaurants. All material licenses,
permits and governmental authorizations applicable to the Restaurants are in
full force and effect, and no violation exists under them.  No proceeding is
pending or, to the knowledge of Seller, threatened, to revoke or limit any
license, permit or governmental authorization.  
 
4.15           Litigation.  Except as set forth in Schedule 4.15 attached
hereto, (a) Seller is not subject to any outstanding injunction, judgment,
order, decree or ruling relating to any of the Restaurants, its business
conducted at any of the Restaurants or the Purchased Assets or the Assumed
Liabilities, or (b) Seller is not a party to or, to the knowledge of Seller,
threatened to be made a party to, any action, suit, proceeding, hearing, audit
or investigation relating to the Restaurants, the conduct of Sellers’ business
at the Restaurants or the Purchased Assets or the Assumed Liabilities before any
court, arbitrator, quasi-judicial agency, administrative agency or
administrator.
 
           4.16    Absence of Liabilities.  Except as set forth in Schedule 4.16
attached hereto, Seller has no liability or commitment, as of the date hereof,
arising from or relating to the Restaurants, Seller’s Restaurant Employees or
the Purchased Assets.   
 
          4.17   Environmental Matters.
 
(a)           Seller is not the subject of any federal, state, local or foreign
order, judgment or written claim under any Environmental Laws affecting the
Restaurants, the conduct of Seller’s business at the Restaurants and/or the
Purchased Assets, and Seller has not received any written notice or claim, or
entered into any negotiations or agreements with any person under any
Environmental Laws, that has or would reasonably be expected to have a material
adverse effect on the Restaurants.
 
(b)           To the knowledge of Seller, Seller is in compliance with all
applicable Environmental Laws, except where such failure to be in compliance
would not reasonably be expected to have a material adverse effect on the
Restaurants.
 



 
 
15

--------------------------------------------------------------------------------

 

(c)           To the knowledge of Seller, Seller has not manufactured, treated,
stored, disposed of, arranged for or permitted the disposal of, generated,
handled or released any Hazardous Substance, or owned or operated any property
or facility, in a manner that has given or would reasonably be expected to give
rise to any material liability under all applicable Environmental Laws.
 
(d)           Seller holds and is in compliance with all permits, licenses or
approvals required to conduct its business and operations under all applicable
Environmental Laws, except where the failure to hold and be in compliance with
such permit, license or approval would not reasonably be expected to have a
material adverse effect on the Restaurants.
 
(e)           Neither Seller nor any of the Restaurants are subject to any
pending order, judgment or written claim asserted or arising under any
Environmental Laws.
 
“Environmental Laws” means any law, ordinance, statute or regulation relating
to: (a) the protection, pollution, regulation, preservation or restoration of
the environment (including air, water vapor, surface water, groundwater,
drinking water supply, surface land, subsurface land, plant and animal life or
any other natural resource) or (b) the exposure to, or the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release, discharge, emission or disposal of Hazardous
Substances, in each case as in effect at the date hereof.
 
“Hazardous Substance” means any substance which is or contains: (a) any
“hazardous substance” as defined in §101(14) of the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. §9601
et seq.) (“CERCLA”) or any regulations promulgated under CERCLA; (b) any
“hazardous waste” defined in the Resource Conservation and Recovery Act
(42 U.S.C. §6901 et seq.) (“RCRA”) or regulations promulgated under RCRA; (c)
any substance regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et
seq.); (d) gasoline, diesel fuel, or other petroleum hydrocarbons; (e) asbestos
and asbestos containing materials, in any form, whether friable or non-friable;
(f) polychlorinated biphenyls; (g) radon gas; (i) any substances defined as
Hazardous Substances, Oils, Pollutants or Contaminants in the National and
Hazardous Substances Contingency Plan, 40 C.F.R. Section 300.5; and (j) any
additional substances or materials which are classified or considered to be
hazardous or toxic under any Environmental Laws and which: (1) requires
reporting, investigation or remediation under Environmental Laws; (2) causes or
threatens to cause a nuisance on or under any land, or on or in any
improvements, owned or leased by the Company or any adjacent property or poses
or threatens to pose a hazard to the health or safety of persons on or under
such land, or on or in such improvements or adjacent property; or (3) which, if
it emanated or migrated from such land or on or in the improvements, could
constitute a trespass that poses a risk to human health.
 
4.18           Inventory.  All Inventory on-hand at Closing is in good physical
condition and quality, usable and saleable in the ordinary course, not spoiled,
damaged or contaminated, and having an expiration date of at least one day after
the Closing Date.
 



 
 
16

--------------------------------------------------------------------------------

 

4.19   Franchise Standards.  Seller acknowledges and agrees that, at the Closing
Date, the Restaurants have not been re-modeled or re-configured consistent with
Seller’s current design specifications.  Accordingly, the condition of the
Restaurants and the Purchased Assets as they exist at the Closing Date shall not
constitute a default with respect to Purchaser’s obligations under the Franchise
Agreements as to the condition of the Demised Premises and the Purchased Assets
used in operating the Restaurants; provided, however, that nothing in this
Section 4.19 is intended to nor shall it be construed to relieve Purchaser
(and/or its affiliates) of its (and/or their) obligations under the Franchise
Agreements, on a going forward basis, but subject to Section 6.17 hereof in all
cases, to (i) maintain and repair the Demised Premises in accordance with the
respective Assumed Real Property Leases and/or the Franchise Agreements and/or
(ii) maintain, repair and replace items of Purchased Assets and other assets
used in operating the business at the Restaurants in the ordinary course of
business as may be required or desired from time to time to maintain a
first-class operation consistent with Purchaser’s (and/or its affiliates’)
obligations under the Franchise Agreements and/or the Assumed Real Property
Leases.
 
4.20    Insurance.   Seller has maintained over the past three years and now
maintains insurance in amounts sufficient for the Restaurants, the conduct of
Seller’s business at the Restaurants and the Purchased Assets and in such
amounts and covering such risks consistent with Seller’s policies and
practices.  Schedule 4.20 attached hereto contains an accurate and complete list
of all policies of fire, general liability, theft, workers’ compensation, and
other forms of insurance owned or held by Seller relating to the Restaurants,
the conduct of Seller’s business at the Restaurants and the Purchased Assets at
any time within the past three (3) years, specifying the insurer. All such
policies are in full force and effect and all premiums with respect thereto are
currently paid and none are past due or delinquent; worker’s compensation and
liquor liability insurance coverages are sufficient for compliance with all
requirements of law applicable to the Restaurants and Assumed Real Property
Leases, and Seller’s other policies are sufficient for compliance with all of
Seller’s other agreements with respect to the Restaurants to which any Seller is
a party; are valid, outstanding and enforceable policies;  will cover claims for
matters occurring prior to the Closing Date regardless of when such claims are
made; and with respect to claims for matters occurring prior to the Closing
Date, will not in any way be adversely affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement.  Seller has not
received any notice of default or written notice of any pending or threatened
termination or cancellation, coverage limitation or reduction, or material
premium increase with respect to any such policy. 
 
4.21    Bulk Sales Governing Law.   Seller represents that, on the advice of
outside legal counsel, the bulk sales laws of the State of Illinois govern in
respect of bulk sales compliance hereunder.
 
4.22     No Brokers.  Seller has not dealt with any broker, finder or other
person entitled to any broker's fee, commission or other similar compensation in
connection with the transaction contemplated hereby.
 



 
 
17

--------------------------------------------------------------------------------

 

4.23     Disclosure.  No representation or warranty by Seller in this Agreement
or in any exhibit, schedule, written statement, certificate or other document
delivered or to be delivered by Seller to Purchaser pursuant hereto or in
connection with the consummation of the transactions contemplated hereby
contains any untrue statement of a material fact or omits a material fact
required or necessary to make the statements contained herein or therein not
misleading or necessary to provide proper and complete information.
 
4.24      Definition of Seller’s Knowledge. As used in this Agreement, the term
“knowledge of Seller” and words of similar import when modifying any
representation or warranty in this Agreement means the actual knowledge, after
due inquiry, of William Koziel, Chief Financial Officer, Paul Bower, Senior Vice
President and Chief Development Officer, and Becky Iliff, Vice President –
People.
 
4.25      Schedules.  A disclosure made in any Schedule hereto shall be deemed
to be a disclosure for all Schedules hereto and for all purposes hereunder.
 
 
ARTICLE 5
PURCHASER'S REPRESENTATIONS AND WARRANTIES
 
Purchaser represents and warrants to Seller, as of the Closing Date, as follows:
 
5.1        Authorization.  Purchaser has all requisite power and authority and
has taken all action necessary to execute and deliver this Agreement and the
instruments, documents and agreements provided herein and to which Purchaser is
a party (the "Purchaser Related Agreements", and, together with the Seller
Related Agreements, collectively, the “Related Agreements”), to consummate the
transactions contemplated by this Agreement and to perform Purchaser's
obligations under this Agreement and the Related Agreements.
 
5.2         Organization and Good Standing.  Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Purchaser has the requisite power and full authority to
conduct its business as it is presently being conducted and to own and lease its
properties and assets.  Capitol C Restaurants is qualified to do business in the
District of Columbia.
 
5.3         Binding Effect.  This Agreement and each of the Purchaser Related
Agreements executed by each Purchaser pursuant to this Agreement or in
connection herewith or therewith are the legal, valid and binding obligations of
Purchaser, duly enforceable against Purchaser according to their terms, except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability from
time to time in effect relating to the rights and remedies of creditors and
general principles of equity.
 
5.4         No Restriction.  Purchaser is not subject to any restriction, law,
rule, regulation, ordinance, code, writ, injunction, award, judgment or decree
which would prohibit or be violated by the execution and delivery hereof or the
consummation of the transactions contemplated hereby.
 



 
 
18

--------------------------------------------------------------------------------

 

5.5       No Conflict.  Neither the execution and delivery of this Agreement and
any of the  other Related Agreements, nor Purchaser's performance of its
obligations under this Agreement and the other Related Agreements, will conflict
with or breach any of the provisions of, or constitute a default under,
Purchaser's Operating Agreement, as amended, or Certificate of Organization, or
any material agreement, mortgage, indenture, lease, undertaking, permit, license
or other instrument relating to Purchaser’s business to which Purchaser is a
party or by which any of Purchaser assets is bound, including, without
limitation, the other franchise agreements, such as Qdoba Mexican Grill, to
which Purchaser or its affiliates are parties, or, to Purchaser’s knowledge,
will result in the violation of any law to which Purchaser or any of Purchaser’s
assets is subject.
 
5.6       Compliance with Laws.  Purchaser has complied in all material respects
with all applicable laws, rules, regulations, ordinances and codes, whether
federal, state, local or foreign, and Purchaser has not received any notice
alleging non-compliance with respect thereto which remains uncured, in whole or
in part, as of the date hereof.
 
5.7        No Brokers.  Purchaser has not dealt with any broker, finder or other
person entitled to any broker's fee, commission or other similar compensation in
connection with the transaction contemplated hereby.
 
5.8        Disclosure.  No representation or warranty by Purchaser in this
Agreement or in any exhibit, schedule, written statement, certificate or other
document delivered or to be delivered by Purchaser to Seller pursuant hereto or
in connection with the consummation of the transactions contemplated hereby
contains any untrue statement of a material fact or omits a material fact
required or necessary to make the statements contained herein or therein not
misleading or necessary to provide proper and complete information.
 
5.9        Purchaser’s Financing.  Purchaser has sufficient funds to (a) pay the
cash portion of the Purchase Price at the Closing and any adjustments thereto,
(b) pay the balance of the Purchase Price as due in accordance with the terms of
the Note, and (c) fund the Escrow Deposit at the Closing.
 
ARTICLE 6
ADDITIONAL COVENANTS AND AGREEMENTS


 
6.1         Franchise Agreements and Form Amendment.  Concurrently with the
Closing hereunder, Capitol C Restaurants and Cosi shall enter into Franchise
Agreements for operation of each of the Restaurants, in the form of the
Franchise Agreement and Amendment No. 1 thereto attached hereto as Exhibit A.
 
6.2         Area Development Agreement and Form Amendment.  Concurrently with
the Closing hereunder, Purchaser and Cosi shall enter into an Area Development
Agreement pursuant to which Purchaser shall agree to develop additional
franchised COSI restaurants in the Development Area (as defined therein) in
accordance with a mutually agreed upon  Development Schedule (as defined
therein), in the form of the Area Development Agreement and Amendment
 



 
 
19

--------------------------------------------------------------------------------

 

No. 1 thereto attached hereto Exhibit B.
 
6.3           Employee Matters
 
                (a)       Termination and Hiring of Restaurant
Employees.  Immediately prior to the Closing, Seller shall terminate the
employment of all of Seller’s Restaurant Employees.   Seller shall be solely
responsible for any and all obligations, liabilities, severance payments, and
termination benefits arising in connection with any terminations regarding
Seller’s Restaurant Employees, in respect of any state, federal or local
“plant-closing” or similar law and/or COBRA and any similar state or local law
with respect to Seller’s Restaurant Employees who are not offered employment by
Purchaser and/or who refuse to accept Purchaser’s offer of employment.  Absent
unforeseen business circumstances, Purchaser shall offer employment, commencing
on the date immediately following the Closing, to all or substantially all of
Seller’s Restaurant Employees under terms and conditions satisfactory to
Purchaser in its sole and absolute discretion; provided, however, that Purchaser
shall endeavor to provide Purchaser’s Hired Employees (as defined below) with
medical benefits which are similar to the medical benefits provided by Seller to
such employees as of January 1, 2010. For purposes of this Agreement, Seller’s
Restaurant Employees who accept Purchaser’s offer of employment and become
employees of Purchaser after the Closing shall be referred to herein as the
“Purchaser’s Hired Employees.”  Purchaser shall not terminate or lay off more
than fifty (50) of Purchaser’s Hired Employees for at least ninety (90) days
from and after the Closing Date and shall not otherwise take or fail to take any
action with respect to the Seller’s Restaurant Employees that would subject
Seller to any obligations under the Worker Adjustment and Retraining
Notification Act, P.L. 100-379, 102 Stats. 890 or similar “plant-closing” state
or local law.   Subject to the limitations set forth in this Section 6.3,
nothing in this Agreement shall be deemed to restrict the right of Purchaser to
deal with Purchaser’s Hired Employees as employees at-will and without regard to
their prior service or seniority as employees of Seller, in the same manner as
it would be free to deal with such Purchaser’s Hired Employees in the absence of
this Agreement.  Purchaser shall not assume, and Seller shall remain liable for
all liabilities whatsoever, including, without limitation, all employment
obligations and accrued wages and benefits, with respect to all of the Seller’s
Restaurant Employees and former employees of Seller who do not become
Purchaser’s Hired Employees; and (ii) all of Purchaser’s Hired Employees until
such time as they may become employed by Purchaser.  On or prior to the Closing,
Seller shall provide all appropriate notices to the Seller’s Restaurant
Employees in connection with the transactions contemplated by this Agreement,
including without limitation, all Worker Adjustment and Retraining Notification
Act, P.L. 100-379, 102 Stats. 890 or similar “plant-closing” state or local law
and COBRA notices, if required.  Subject to the limitations set forth in this
Section 6.3(a), nothing in this Section 6.3 shall be construed to amend or in
any way modify any at-will employment policy of Seller or Purchaser.
 
(b)     Nothing in this Section 6.3 or elsewhere in this Agreement is intended
to confer upon any of Seller’s Restaurant Employees or any past, current or
future employee of Seller or his or her legal representatives or heirs any
rights as a third party beneficiary
 
 
 



 
 
20

--------------------------------------------------------------------------------

 

or otherwise or any other rights or remedies of any nature or kind whatsoever
under or by reason of the contemplated transactions including, without
limitation, any rights of employment, continued employment or any rights under
or with respect to any welfare benefit, pension or other fringe benefits plan,
program or arrangement.  Except as set forth in Section 6.3(a) above and subject
to the limitations set forth therein, nothing contained in this Agreement,
expressed or implied, shall confer upon Purchaser (i) the obligation to provide
or to continue to provide (or to provide any benefit in lieu of) any benefits
currently provided to any of Seller’s Restaurant Employees or any other current
and former employees of Seller, or (ii) the obligation to employ or to continue
to employ any of the Purchaser’s Hired Employee for any specific period of time
following the Closing or otherwise interfere with the right of Purchaser to
terminate any such Purchaser’s Hired Employees at any time for any reason,
subject to applicable law.  All rights and obligations created by this Agreement
are solely among the parties hereto.
 
6.4            Workers Compensation.  Seller shall remain responsible for all
liability relating to or arising out of workers compensation claims relating to
the Restaurants to the extent such claims result from or arise solely out of
injuries which occurred prior to the Closing Date, whether or not such claims
are filed by the Closing Date (the "Seller's Workers Comp Claims").  Purchaser
shall cooperate with Seller in resolving the Seller's Workers Comp Claims at
Seller's sole cost and expense, provided that in no event shall Seller’s cost
and expense include any wages or salary for the cooperation of Purchaser’s Hired
Employees.  Such cooperation shall include, but not be limited to, making
employees of Purchaser reasonably available in order to investigate, defend and
resolve Seller's Workers Comp Claims.
 


6.5           Taxes.  Seller shall be responsible and shall pay for any sales,
use, income, transfer, value-added, employment, payroll, excise or other taxes
relating to the operation of the Restaurants on and prior to the Closing
Date.  Purchaser shall be responsible and pay for any sales, use, income,
transfer, employment, payroll, excise or other taxes relating to the operation
of the Restaurants after the Closing Date.   Seller shall pay any and all sales,
transfer, use, value-added, income and capital gains taxes arising from the sale
of the Purchased Assets.


6.6           Cooperation Generally.  On and after the Closing Date, Purchaser
shall make its employees available to Seller in a manner that does not
unreasonably interfere with Purchaser’s operations in order to provide such
information as Seller may reasonably require with respect to preparation of
financial statements and tax returns, audits of tax returns, Seller’s Worker’s
Comp Claims, matters involving the Retained Liabilities, and any other matters
pertaining to Seller’s operation of the Restaurants prior to the Closing Date.
 
6.7           Books and Records.  Seller shall make available to Purchaser, at
Purchaser’s written request (which shall include the business purpose for such
access), the books, records and files of Seller pertaining solely and
exclusively to the Purchased Assets or Assumed Liabilities, and Purchaser shall
have the right to make copies, at its sole cost and expense, of any such books,
records and files.
 



 
 
21

--------------------------------------------------------------------------------

 

6.8           Legal and Other Expenses.
 
(a)           The parties hereto shall each be solely responsible for the fees
and disbursements of their respective counsel and other professional advisors
incurred in connection with or arising out of the transactions contemplated by
this Agreement, except as expressly contemplated by Sections 6.8(b) and 10.2
below.
 
(b)           If either party hereto is required to bring or maintain any action
(including assertion of any counterclaim or cross-claim, or claim in a
proceeding in arbitration, bankruptcy, receivership or any other proceeding
instituted by a party hereto or by others), or otherwise refers this Agreement
to an attorney for enforcement of any of the covenants, terms or conditions of
the Agreement, the prevailing party in any such final, non-appealable
determination shall receive from the other, all the costs incurred by the
prevailing party, including, without limitation, reasonable attorneys’ fees and
expenses, which the prevailing party incurred in, and in preparation for, such
action, arbitration, trial, appeal, review and/or proceeding in bankruptcy
court.


6.9           Assumed Seller’s Contracts; Assumed Real Property Leases;
Utilities and Other Services.  From and after the Closing Date, Purchaser shall
be responsible for the Assumed Liabilities, except as set forth in Section 6.11
below and with respect to any Retained Liabilities of Seller.  Effective as of
the close of business on the Closing Date, Purchaser shall transfer to or
establish and maintain in Purchaser’s name all utility and other service
accounts and contracts pertaining to the Restaurants and the Demised Premises.


6.10           No Publicity.  Except as otherwise required by law (including,
without limitation, federal and/or state securities and franchise laws),
Purchaser shall not issue or authorize the issuance of any press release, public
statement or other public disclosure in connection with or arising out of this
Agreement or the matters contained herein, without, in each such case, obtaining
the prior written approval of Seller to the content and manner of presentation
and publication thereof.  The foregoing notwithstanding, Purchaser may publicly
identify itself as the franchise owner of the Restaurants following the Closing,
provided that Purchaser does not include any information about Seller or
Seller’s business, except as permitted by clause (b) hereof, (b) Purchaser
clearly identifies itself as a franchisee of Cosi, Inc. and doing business as
“COSÌ,” and (c) Purchaser uses the “COSÌ” name and trademarks in the manner
authorized by Seller, including without limitation, use of the registration
symbol and identifying the mark as owned by Cosi, Inc.; and, Purchaser may make
any disclosure that may be required in connection with obtaining transfers of or
replacements for any required operating permits, licenses or approvals, subject
to the foregoing clauses (a), (b) and (c) in this Section 6.10, as applicable.
 
6.11           Assignment and Assumption of Leases.  Seller shall remain liable
under the Assumed Real Property Leases for all obligations of “tenant” under the
Assumed Real Property Leases with respect to Seller’s operation of the
Restaurants, use of the Demised Premises, and rights and obligations of “tenant”
accruing for the time period on or prior to the Closing Date, and Capitol C
Restaurants shall assume and be liable for all obligations of “tenant” under the
Assumed Real Property Leases for Purchaser’s operation of the Restaurants, use
of the Demised Premises
 



 
 
22

--------------------------------------------------------------------------------

 

and obligations of “tenant” under the Assumed Real Property Leases arising from
and after the Closing Date.
 
6.12           Confidentiality and Non-Disclosure.
 
(a)           Purchaser acknowledges and agrees that it shall not, during the
term of this Agreement or thereafter, communicate, divulge, or use for the
benefit of any other person or entity the terms of this Agreement, the P(L)
Statements, Seller’s financial statements and other information about Seller’s
business and the operations of the Restaurants, and all other non-public
information of and about Seller and Seller’s business and operations to which
Purchaser had access prior to and through the Closing Date, whether or not
marked or identified as confidential and proprietary information of Seller and
in any medium whatsoever, all of which is and shall remain confidential and
proprietary information of Seller (“Seller’s Confidential Information”), unless
such disclosure is requested by any regulatory agency, including, without
limitation, the Securities and Exchange Commission, or otherwise required by
applicable law or regulation (provided that Purchaser provides Seller with
reasonable prior written notice of such obligation to disclose and either
reasonably assists in obtaining a protective order therefor or reasonably
considers any requests by Seller for confidential treatment of such confidential
information by Purchaser); provided, however, that the foregoing shall not
prohibit Purchaser from making any such disclosure to any of the following
having a need to know such information and who have first agreed to maintain
such information in confidence (“Purchaser Permitted Recipients”):  (i)
officers, directors, managers, members and employees of Purchaser and its
affiliates, (ii) potential investors and potential lenders of Purchaser and its
affiliates (provided, however, that Purchaser shall inform such parties of the
confidential nature of the information and such parties shall be bound by
obligations of confidentiality no less stringent than those set forth herein),
(iii) agents and professional advisors of Purchaser (including legal, tax,
accounting and financial advisors), (iv) applicable landlords and property
managers of the  Demised Premises, and (v) any other person with the prior
written consent of Seller. Purchaser shall employ reasonable diligence in the
protection of Seller’s Confidential Information and shall be responsible for any
unauthorized disclosure or use of Seller’s Confidential Information by any of
the Purchaser Permitted Recipients to which Purchaser may disclose any of the
Seller’s Confidential Information.


(b)           Seller acknowledges and agrees that it shall not, during the term
of this Agreement or thereafter, communicate, divulge, or use for the benefit of
any other person or entity the terms of this Agreement, the Purchaser’s and its
affiliates’ financial statements and other information about Purchaser’s
business , and all other non-public information of and about Purchaser and
Purchaser’s business to which Seller had access to prior to and through the
Closing Date,  whether or not marked or identified as confidential and
proprietary information of Purchaser, and in any medium whatsoever, is and shall
remain confidential and proprietary information of Purchaser (“Purchaser’s
Confidential Information”), unless such disclosure is requested by any
regulatory agency, including, without limitation, the Securities and Exchange
Commission, or



 
 
23

--------------------------------------------------------------------------------

 

otherwise required by applicable law or regulation (provided that Seller uses
reasonable efforts to provide Purchaser with prior notice of such obligation to
disclose and either reasonably assists in obtaining a protective order therefor
or reasonably considers any requests by Purchaser for confidential treatment of
such confidential information by Seller); provided, however, that the foregoing
shall not prohibit Purchaser from making any such disclosure to any of the
following having a need to know such information and who have first agreed to
maintain such information in confidence (“Seller Permitted Recipients”):  (i)
officers, directors, managers and employees of Seller and its affiliates, (ii)
agents and professional advisors of Seller (including legal, tax, accounting and
financial advisors), (iii) applicable landlords and property managers of the
Demised Premises, and (iv) any other person with the prior written consent of
the Purchaser.  Seller shall employ reasonable diligence in the protection of
Purchaser’s Confidential Information and shall be responsible for any
unauthorized disclosure or use of Purchaser’s Confidential Information by any of
the Seller Permitted Recipients to which Seller may disclose any of the
Purchaser’s Confidential Information.


(c)           Exceptions.  For purposes of this Section 6.12, Seller’s
Confidential Information and Purchaser’s Confidential Information is sometimes
collectively referred to as “Confidential Information”.  Confidential
Information shall not include information which:  (i) was, is or becomes
generally available to the public other than through a breach of this Section
6.12 or any confidentiality agreement by Seller, Purchaser, the Purchaser
Permitted Recipients or the Seller Permitted Recipients.


6.13    Payment of Liabilities.  Seller shall timely pay or otherwise satisfy in
the ordinary course of business all of its Retained Liabilities and obligations
when the same shall become due or payable. Purchaser shall timely pay or
otherwise satisfy in the ordinary course of business all of its Assumed
Liabilities and obligations when the same shall become due or payable.


6.14    American With Disabilities Act Liabilities.  Seller shall perform or
cause to be performed, at its sole cost and expense and in coordination with
Purchaser, the Remediation Obligations for the Restaurants in accordance with
the terms of the ADA Agreement and Section 2.6 hereof.  Upon completion and
certification by or on behalf of Cosi of completion of the Remediation
Obligations for the Restaurants, Purchaser shall thereafter be liable for
maintaining ADA compliance at the Restaurants in accordance with applicable laws
and to the extent within the reasonable control of Purchaser.   In the event
that Seller does not timely perform the Remediation Obligations in full as set
forth herein, then, subject to Section 2.6 hereof, Purchaser shall have the
right, but not the obligation, to make the Restaurants ADA compliant in
accordance with the terms of the ADA Agreement at the sole costs and expenses of
Seller; provided that Purchaser has delivered written notice to Seller in
accordance with Section 2.6 hereof and Seller fails to commence and diligently
pursue to completion the Remediation Obligations within the time period set
forth in Section 2.6 hereof.  Purchaser shall conduct ADA sensitivity and
compliance training for its employees at the Restaurants in accordance with the
ADA Agreement and, at Purchaser’s request, Seller will make available to
Purchaser, at no cost to Purchaser, Seller’s ADA sensitivity and compliance
training materials for the purpose of conducting such training. 
 



~
 
24

--------------------------------------------------------------------------------

 

6.15    Right to Set-Off.  If Purchaser obtains either a final non-appealable
judgment or final non-appealable order on the merits of any claim under this
Agreement against Seller issued by a court of competent jurisdiction or
arbitration tribunal of competent jurisdiction, and Seller does not otherwise
satisfy such judgment or order, then Purchaser, at its sole discretion and
without limiting any other rights of Purchaser (and/or its affiliates) under
this Agreement or at law or equity, may satisfy any obligations of Seller
(and/or its affiliates) with respect to any such final non-appealable judgment
or final non-appealable order, in whole or in part, by reducing the amount of
any payment due by Purchaser (and/or its affiliates) to Seller (and/or its
affiliates) under the Note.
 
6.16     Disclaimer.  Purchaser acknowledges and agrees that Seller has made
available to Purchaser and its representatives access to the Demised Premises
and the leasehold improvements therein and thereat, and to the P(L) Statements
of the Restaurants, Purchased Assets and Assumed Liabilities, for purposes of
Purchaser’s due diligence and that Purchaser is relying upon its assessment and
investigation of such matters and Seller’s representations and warranties
hereunder in entering into this Agreement.  Except as expressly set forth in
this Agreement, Purchaser is not relying on any representations, warranties or
covenants of Seller with respect to the Demised Premises, leasehold improvements
therein or thereat, Purchased Assets, Assumed Seller’s Contracts, Assumed
Liabilities, or the P(L) Statements.  Purchaser acknowledges and agrees that
Seller has made and is making no representations, warranties or covenants of any
nature or type whatsoever as to future sales results or sales projections or
expenses of the Restaurants.
 
6.17      Leased Premises; Purchased Assets; and Licenses.  From and after the
Closing Date, Purchaser (and/or its affiliates) shall: (i) maintain and repair
the Demised Premises in accordance with the respective Assumed Real Property
Leases and/or the Franchise Agreements; and/or (ii) maintain, repair and replace
items of Purchased Assets and other assets used in operating the business at the
Restaurants in the ordinary course of business as may be required or desired
from time to time to maintain a first-class operation consistent with
Purchaser’s (and/or its affiliates’) obligations under the Franchise Agreements
and/or the Assumed Real Property Leases; provided, however, that Purchaser
(and/or its affiliates) shall not be required to remodel or reconfigure the
Restaurants during the first five (5) years after the effective dates of the
Franchise Agreements, unless and except as otherwise may be required under the
respective terms of the Assumed Real Property Leases.  Purchaser shall
diligently pursue the transfer of all of the licenses identified on Schedule
4.14 as required in connection with Purchaser’s operation of the Restaurants
from and after the Closing, and Seller shall assist Purchaser, as reasonably
requested, to effect such transfers.
 
6.18     Lease Extensions; Renewal Options.  Provided that (a) Capitol C
Restaurants is not in default of its obligations under the Assumed Real Property
Leases beyond any applicable cure periods, (b) Purchaser shall be liable for
paying all costs and expenses in connection therewith and (c) Seller remains
liable on such Assumed Real Property Leases, Seller shall provide commercially
reasonable assistance to Purchaser with respect to each Assumed Real Property
Lease, as applicable, in obtaining a written confirmation in form and substance
reasonably satisfactory to Purchaser, Seller and landlord from each respective
landlord stating that any renewal or extension option personal to Seller or
which would become null and void
 



 
 
25

--------------------------------------------------------------------------------

 

following the consummation of the transactions contemplated hereby will transfer
to and be exercisable by Capitol C Restaurants upon the terms and conditions set
forth in the applicable Assumed Real Property Lease from and after Capitol C
Restaurant’s assumption of the Assumed Real Property Lease, as applicable.
 
 
ARTICLE 7
CONDITIONS TO SELLER'S OBLIGATIONS TO CLOSE
 
7.1      Representations and Warranties.  Each of the representations and
warranties of Purchaser contained herein or in any of the Related Agreements, or
in any certificate delivered pursuant hereto or thereto, shall be true and
correct in all material respects on and as of the Closing Date.
 
7.2      Performance.  Purchaser shall have duly performed or complied in all
material respects with all of the covenants, acts and obligations to be
performed or complied with by Purchaser  hereunder at or prior to the Closing.
 
7.3      Franchise Agreements.  Cosi and Capitol C Restaurants shall have
entered into the Franchise Agreements for the Restaurants.
 
7.4     Area Development Agreement.  Cosi and Holdings shall have entered into
the Area Development Agreement for the development of additional franchised COSI
restaurants, and Purchaser shall pay the development fees in accordance with the
terms thereof.
 
7.5      Assumed Real Property Leases.  Seller, Capitol C Restaurants and the
respective landlords shall have entered into satisfactory Lease Assignment and
Assumption Agreements setting forth additional agreements among Seller, Capitol
C Restaurants and the respective landlords pertaining to the Assumed Real
Property Leases, substantially in the form of Exhibit C attached hereto (the
“Lease Assignment Agreements”);
 
7.6      Landlord Consents.  The owners of the Demised Premises and the
mortgagors and mortgagees (to the extent required) identified on Schedule
4.10(a) attached hereto shall have executed and delivered to Seller and
Purchaser their consent to the assignment by Seller of the Assumed Real Property
Leases and the assumption by Capitol C Restaurants of the obligations of
“tenant” thereunder from and after the effective date of the assignments (the
“Landlord Consents”).
 
7.7       Seller’s Satisfactory Due Diligence.  Due diligence review of
Purchaser and its affiliates shall be satisfactory to Seller and its counsel.
 
7.8.      Intercreditor Agreement.  Purchaser and the holders of the Mezzanine
Debt shall have executed and delivered to Seller the Intercreditor Agreement.
 
7.9       Security Agreement.  Purchaser shall have executed and delivered to
Seller the Security Agreement.
 
7.10     Third-Party Consents.  Purchaser shall have duly obtained and delivered
to
 



 
 
26

--------------------------------------------------------------------------------

 

Seller all other required authorizations, consents, rulings, approvals,
licenses, franchises, permits and certifications or exemptions therefrom, by or
of all third-parties, governmental authorities and non-governmental
administrative or regulatory agencies having jurisdiction over the parties
hereto or necessary or desirable to consummate the transactions contemplated by
this Agreement.
 
7.11     Limited Guaranty.  Purchaser shall cause to be delivered to Seller the
Guaranty duly executed by the Guarantors.
 
 
ARTICLE 8
CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE
 
8.1       Representations and Warranties.  Each of the representations and
warranties of Seller contained herein or in any of the Related Agreements, or in
any certificate delivered pursuant hereto or thereto, shall be true and correct
in all material respects on and as of the Closing Date.
 
8.2       Performance.  Seller shall have duly performed or complied in all
material respects with all of the covenants, acts and obligations to be
performed or complied with by Seller hereunder at or prior to the Closing.
 
8.3       Franchise Agreements.  Cosi and Capitol C Restaurants shall have
entered into the Franchise Agreements for the Restaurants.
 
8.4       Area Development Agreement.  Cosi and Holdings shall have entered into
the Area Development Agreement.
 
8.5       Assumed Real Property Leases.  Seller, Capitol C Restaurants and the
respective landlords shall have entered into (i) a lease amendment with respect
to the Restaurant known as 1919M Street, in form and substance satisfactory to
Seller and Purchaser and their respective counsel; and (ii) Lease Assignment
Agreements with respect to the Demised Premises substantially in the form of
Exhibit C attached hereto.
 
8.6       Landlord Consents and Estoppel Certificates.  The respective owners of
the Demised Premises identified in Schedule 4.10 attached hereto shall have
executed and delivered to Seller and Purchaser the Landlord Consents.   Where
they are willing to do so, the respective owners of the Demised Premises shall
have executed and delivered to Seller and Purchaser Landlord’s Estoppel
Certificates, in form and substance reasonably satisfactory to Purchaser and its
counsel.
 
8.7       Intercreditor Agreement.  Seller and the holders of the Mezzanine Debt
shall have executed and delivered to Purchaser the Intercreditor Agreement.
 
8.8       No Injunction.   There shall not be in effect any injunction, order or
decree of a court of competent jurisdiction that prohibits or delays, nor shall
there have been instituted any
 

 
 
27

--------------------------------------------------------------------------------

 

action, arbitration or other proceeding seeking to prohibit or delay, the
consummation of any or all of the transactions contemplated hereby.
 
8.9       Purchaser’s Satisfactory Due Diligence.   Due diligence review of
Seller, the Restaurants, the conduct of Seller's business at the Restaurants,
the Purchased Assets and the Assumed Liabilities shall be satisfactory to
Purchaser, its lender and their respective counsels.


8.10    Third-Party Consents.  Seller shall have duly obtained and delivered to
Purchaser all other required authorizations, material consents, rulings,
approvals, licenses, franchises, permits and certificates, or exemptions
therefrom, by or of all third-parties, governmental authorities and
non-governmental administrative or regulatory agencies having jurisdiction over
the parties hereto or necessary or desirable to consummate the transactions
contemplated by this Agreement (other than liquor licenses), except where the
failure to obtain such consents would not reasonably be expected to have a
material adverse effect on the Restaurants.


 
ARTICLE 9
CLOSING DELIVERIES
 
9.1       Deliveries by Seller at Closing.  At the Closing, Seller shall
deliver, or cause to be delivered, to Purchaser the following:
 
(a)           The Bill of Sale/Assignment, substantially in the form of Exhibit
D hereto, conveying good and marketable title to Purchaser of the Purchased
Assets (the "Bill of Sale"), duly executed by Seller;
 
(b)           The Lease Assignment Agreements, duly executed by Seller and the
owners of the Demised Premises;
 
(c)           The Landlord Consents, duly executed by owners of the Demised
Premises identified on Schedule 4.10 attached hereto;
 
(d)           The Landlord’s Estoppel Certificates, to the extent the owners of
the Demised Premises are willing to provide them, duly executed by the owners of
the Demised Premises, in form and substance satisfactory to Purchaser and Seller
and their respective counsel;
 
(e)            Lease amendment in respect of the location known as 1919 M
Street, duly executed by Seller and the owners of the Demised Premises, in form
and substance satisfactory to Purchaser, Seller and their respective counsel;
 
(f)           The Security Agreement, substantially in the form of Exhibit I-2
hereto, duly executed by Seller;
 
(g)           The Intercreditor Agreement, substantially in the form of Exhibit
I-3 hereto, duly executed by Seller;
 



 
 
28

--------------------------------------------------------------------------------

 

(h)           A certificate of the Secretary or Assistant Secretary of Seller
certifying as to (i) the charter and bylaws of Seller, along with copies
thereof, (ii) requisite corporate resolutions adopted to authorize this
Agreement and the Related Agreements, and (iii) incumbency and the authority of
the persons executing this Agreement and the Related Agreements, and all other
related transaction documents, instruments and certificates, on behalf of
Seller, substantially in the form of Exhibit E-1 attached hereto.
 
(i)           A certificate of tax lien waiver from the Division of Taxation of
the District of Columbia;
 
(j)           A certificate of an officer of Seller certifying the satisfaction
of the conditions of Sections 8.1 and 8.2 above, substantially in the form of
Exhibit G attached hereto;
 
(k)           Good standing certificates in respect of Seller issued by the
State of Delaware and the District of Columbia;
 
(l)           Franchise tax clearances in respect of Seller issued by the State
of Delaware and the District of Columbia;
 
(m)           Franchise Agreements, duly executed by Cosi;
 
(n)           Area Development Agreement, duly executed by Cosi;
 
(o)           Escrow Agreement, duly executed by Seller;
 
(p)           All third-party consents required by Section 8.10;
 
(q)           Any documents and/or other instruments reasonably required by the
Landlords and necessary to effectuate the assignment by Seller and assumption by
Purchaser (or its affiliates) of the Assumed Real Property Leases, each duly
executed by Seller;
 
(r)           Any documents and/or other instruments reasonably required by
Purchaser's lender and its counsel and necessary to effectuate the financing
provided by such lender to Purchaser for the purposes of consummating the
transactions contemplated hereby ; and
 
(s)           Such other documents as are reasonably necessary in order to
consummate the transactions contemplated hereby.
 
9.2       Deliveries by Purchaser at Closing.  At the Closing, Purchaser shall
deliver, or cause to be delivered, to Seller (except as otherwise noted) the
following:
 
(a)           Six Million Four Hundred Thousand and 00/100 U.S. Dollars
(US$6,400,000.00) of the Purchase Price;
 
 
 
29

--------------------------------------------------------------------------------

 
(b)          To Escrow Agent, the Escrow Deposit;
 
(c)           The Note, in substantially the form of Exhibit I-1 hereto, duly
executed by Purchaser,
 
(d)           The Security Agreement, in substantially the form of Exhibit I-2
hereto, duly executed by Purchaser;
 
(e)            The Intercreditor Agreement, in substantially the form of Exhibit
I-3 hereto, duly executed by Purchaser and the holders of the Mezzanine Debt;
 
(f)             The Limited Guaranty, in substantially the form of Exhibit K
hereto, duly executed by the Founders
 
(g)            The Lease Assignment Agreements, duly executed by Capitol C
Restaurants
 
(h)           Lease amendment in respect of 1919 M Street, duly executed by
Capitol C Restaurants;
 
(i)           The Landlord Consents duly executed by Capitol C Restaurants;
 
(j)           A certificate of Purchaser certifying as to (i) the articles of
organization and operating agreement of Purchaser, along with executed copies of
each, (ii) requisite limited liability company resolutions adopted to authorize
this Agreement and the Related Agreements, and (iii) the incumbency and the
authority of the persons executing this Agreement and the Related Agreements,
and all other related transaction documents, instruments and certificates, on
behalf of Purchaser, substantially in the form of Exhibit E-2 attached hereto;
 
(k)           A certificate of an officer of Purchaser certifying the
satisfaction of the conditions of Sections 7.1 and 7.2 above, substantially in
the form of Exhibit H attached hereto;
 
(l)           Good standing certificate in respect of Purchaser and all
affiliates entering into any of the Assumed Real Property Leases or Franchise
Agreements issued by the State of Delaware and the District of Columbia;
 
(m)           Franchise Agreements duly executed by Capitol C Restaurants;
 
(n)           Area Development Agreement duly executed by Holdings and the
development fees due thereunder;
 
(o)           Escrow Agreement duly executed by Purchaser and Escrow Agent;
 
(p)           Any documents and/or other instruments reasonably required by the
Landlords and necessary to effectuate the assignment by Seller and assumption by
 



 
 
30

--------------------------------------------------------------------------------

 

Purchaser (or its affiliates) of the Assumed Real Property Lease, each duly
executed by Purchaser (or its affiliates); and
 
(q)           Such other documents as are reasonably necessary in order to
consummate the transactions contemplated hereby.
 
9.3           Further Assurances.  At any time at or after the Closing, the
parties shall:
 
(a)           Use all reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and effectuate the transactions contemplated by this
Agreement in accordance with the terms hereof;
 
(b)           Execute and deliver such instruments, assignments and other
documents as may be reasonably necessary or advisable to consummate and
effectuate the transactions contemplated by this Agreement or otherwise carry
out the purpose of this Agreement in accordance with the terms hereof; and
 
(c)           Cooperate with each other in connection with the Sections 9.3(a)
and (b) above.
 
9.4           Possession.  Possession of the Purchased Assets, including the
Leased Premises, shall be delivered to Purchaser after the close of business at
the Restaurants on the Closing Date.
 
ARTICLE 10
SURVIVAL AND INDEMNIFICATION
 
10.1           Survival.  Except as otherwise expressly provided in this
Agreement, all representations and warranties contained in this Agreement or any
documents, instruments or agreements delivered pursuant hereto or thereto
(expressly excluding the Franchise Agreements and Area Development Agreement
which shall be governed by their respective terms) shall survive the Closing for
a period of twelve (12) months thereafter, except that: (i) any representations
and warranties contained in Section 4.17 [Environmental Matters] shall survive
until and through the eighth (8th) anniversary of the Closing Date; (ii) any
representations and warranties contained in Sections 4.2 [Authorization
(Seller)], 4.6 [Title], 4.7 [Taxes], 4.3 [Binding Effect (Seller)], 4.8 [Labor
and Employment Matters], 4.11 [Financial Statements], 4.16 [Absence of
Liabilities], 5.1 [Authorization (Purchaser)], and 5.3 [Binding Effect
(Purchaser)], shall survive until the expiration of the relevant statute of
limitations (taking into account any waiver, extension or tolling thereof); and
(iii) Purchaser’s representations and warranties contained in Section 5.9
[Purchaser’s Financing] shall survive until the Purchase Price is paid in full
(in each case, the “Survival Period”).  Any claim or cause of action (including,
without limiting the generality of the foregoing, a claim for indemnification
pursuant to Section 10.2 below based upon or arising out of a breach of a
representation or warranty made hereunder or in any instrument or document
delivered pursuant hereto (expressly excluding the Franchise Agreements and Area
Development Agreement which shall be governed by their respective
 



 
 
31

--------------------------------------------------------------------------------

 

terms) must be made within the applicable Survival Period or the party against
which such claim is made shall have no liability with respect thereto.
 
Nothing contained in this Section 10.1, shall affect or limit: (i) the
covenants, agreements and obligations of the parties hereto under this Agreement
and the Related Agreements (expressly excluding the Franchise Agreements and
Area Development Agreement, which shall be governed by their respective terms),
all of which shall survive the Closing indefinitely; and (ii) except with
respect to each relevant Survival Period specified above, the indemnification
obligations of the parties hereto under this Agreement and the Related
Agreements (expressly excluding the Franchise Agreements and Area Development
Agreement, which shall be governed by their respective terms), all of which
shall survive the Closing indefinitely; (iii) any claim or cause of action
asserted, sought or obtained for any instance of fraud on the part of Seller or
its affiliates, or Purchaser or its affiliates, for any provision of this
Agreement or any Related Agreement (expressly excluding the Franchise Agreements
and Area Development Agreement, which shall be governed by their respective
terms), or any other document delivered hereunder or thereunder, for which there
shall be no limitation on time.  


10.2           Indemnification.


(a)           By Purchaser.  Purchaser, subject to the applicable Survival
Period pursuant to Section 10.1 above, shall indemnify, defend and hold Seller,
its affiliates and subsidiaries, and its and their respective officers,
directors, shareholders, employees, agents, successors and assigns, harmless
from and against any and all manner of obligations, suits, claims, actions,
damages, charges, liabilities, losses, costs or expenses (including, without
limitation, reasonable attorneys’ fees and costs) (each an “Indemnifiable
Loss”), to the extent arising by reason of or in connection with: (i) any breach
of any representation or warranty of Purchaser in this Agreement or any of the
Related Agreements (including all schedules and exhibits hereto and thereto and
all certificates, documents, instruments and undertakings furnished pursuant to
this Agreement or the Related Agreements, but expressly excluding the Franchise
Agreements and Area Development Agreement, which shall be governed by their
respective terms), and the Assumed Real Property Leases (from and after the
Closing Date) and Assumed Seller’s Contracts (from and after the Closing Date);
(ii) any breach of any covenant, obligation or agreement of Purchaser in this
Agreement or any of the Related Agreements (including all schedules and exhibits
hereto and thereto and all certificates, documents, instruments and undertakings
furnished pursuant to this Agreement or the Related Agreements, but expressly
excluding the Franchise Agreements and Area Development Agreement, which shall
be governed by their respective terms),  and the Assumed Real Property Leases
(from and after the Closing Date) and Assumed Seller’s Contracts (from and after
the Closing Date); (iii) the Assumed Liabilities; (iv) the ownership, conduct
and operation of the Restaurants by Purchaser arising from and after the
Closing, including, without limitation, Purchaser’s operation under Seller’s
licenses identified in Schedule 4.14; (v) any and all claims and liabilities
relating to any and all of Purchaser’s Hired Employees arising from and after
the Closing Date and other employees of Purchaser or its affiliates, including,
without
 



 
 
32

--------------------------------------------------------------------------------

 

limitation, any and all claims and liabilities for wages, bonuses, unpaid and
accrued vacation or sick days, severance or termination pay or benefits or
pursuant to applicable laws and regulations arising from and after the Closing
Date; (vi) the Demised Premises by reason of Purchaser's failure to observe,
perform or comply with any of the obligations of “tenant” under the respective
Assumed Real Property Leases relating to the period of time arising from and
after the Closing Date; (vii) the use and operation of the Demised Premises,
leasehold improvements, other Purchased Assets and all other contents of the
Demised Premises relating to the period of time arising from and after the
Closing Date; and (viii) any and all claims, actions or proceedings of any
nature occurring or threatened against Purchaser or Seller which relate to
matters arising after the Closing Date.
 
(b)           By Seller.  Seller, subject to the applicable Survival Period
pursuant to Section 10.1 above, shall indemnify, defend and hold Purchaser, its
affiliates and subsidiaries, and its and their respective officers, directors,
managers, members, shareholders, employees, agents, successors and assigns,
harmless from and against any and all manner of Indemnifiable Loss to the extent
arising by reason of or in connection with: (i) any breach of any representation
or warranty of Seller in this Agreement or any of the Related Agreements
(including all schedules and exhibits hereto and thereto and all certificates,
documents, instruments and undertakings furnished pursuant to this Agreement or
the Related Agreements (but expressly excluding the Franchise Agreements and the
Area Development Agreement, which shall be governed by their respective terms);
(ii) any breach of any covenant, obligation or agreement of Seller in this
Agreement or any of the Related Agreements (including all schedules and exhibits
hereto and thereto and all certificates, documents, instruments and undertakings
furnished pursuant to this Agreement or the Related Agreements (but expressly
excluding the Franchise Agreements and the Area Development Agreement, which
shall be governed by their respective terms); (iii) the Retained Liabilities;
(iv) Seller’s failure to comply with the Remediation Obligations; (vi) any and
all claims, actions or proceedings of any nature occurring or threatened against
Seller or Purchaser which relate to matters arising on or before the Closing
Date; (vii) the ownership, conduct and operations of the Restaurants by Seller
prior to the Closing; (viii) any and all tax liabilities arising Seller’s
business prior to the Closing; (x) any and all claims and liabilities relating
to all current or former employees of Seller (including, without limitation, the
Seller’s Restaurant Employees) arising on or before the Closing Date, including,
without limitation, any and all claims and liabilities for wages, bonuses,
unpaid and accrued vacation or sick days, severance or termination pay or
benefits or pursuant to applicable laws and regulations; (xi) the Demised
Premises by reason of Seller’s failure to observe, perform or comply with any of
the obligations of “tenant” under the respective Assumed Real Property Leases
relating to the period of time before the Closing Date; (xii) the use and
operation of the Demised Premises, leasehold improvements, other Purchased
Assets and all other contents of the Demised Premises relating to the period of
time before the Closing Date.  Not in limitation of the foregoing, Seller shall
indemnify Purchaser for any and all expenses incurred by Purchaser pursuant to
Section 2.6 and Section 6.14 hereof as a result of Seller’s failure to comply
with its obligations in said Sections 2.6 and 6.14
 



 
 
33

--------------------------------------------------------------------------------

 

pursuant to this Agreement whether or not the incurrence of such expenses shall
constitute Indemnifiable Losses.
 
10.3           Procedures for Indemnification.  The party which is entitled to
be indemnified under this Article 10 (individually or collectively the
"Indemnified Party") shall promptly give notice to the indemnifying party after
obtaining actual knowledge of any claim as to which recovery may be sought
against the indemnifying party because of the indemnity in this Article 10.  If
such indemnity shall arise from the claim of a third party, the Indemnified
Party shall permit the indemnifying party, and the indemnifying party shall,
assume the defense of any such claim and any litigation resulting from such
claim.  Notwithstanding the foregoing in this Section 10.3, the right to
indemnification hereunder shall not be affected by any failure of an Indemnified
Party to give such notice or delay by the Indemnified Party in giving such
notice unless, and then only to the extent that, the rights and remedies of the
indemnifying party shall have been prejudiced as a result of the failure to
give, or delay in giving, such notice.


If the indemnifying party assumes the defense of any such claim, the Indemnified
Party shall have no further right to indemnification hereunder with respect to
claims consisting of its legal fees and expenses, so long as the indemnifying
party is continuing to defend such claim in good faith. With respect to any
claim by a third party, upon the written request of the indemnifying party, the
Indemnified Party shall make available to the indemnifying party all relevant
information in the possession of the Indemnified Party that may be material to
such claim. The Indemnified Party shall, at the indemnifying party's cost and
expense, provide the indemnifying party with such assistance as the indemnifying
party may reasonably request in order to defend such claim.  If the indemnifying
party shall not undertake the defense of such claim, as provided herein, then
the obligation of the Indemnified Party to furnish information, as aforesaid,
shall cease.
 
The indemnifying party shall not settle or compromise any claim for which the
Indemnified Party is entitled to indemnification by the indemnifying party
without the prior written consent of such Indemnified Party, which consent will
not be unreasonably withheld, provided that the indemnifying party may settle
any claim for which it is defending and indemnifying the Indemnified Party
without the consent of the Indemnified Party if such claim may be settled or
compromised solely by the payment of money by the indemnifying party without the
Indemnified Party admitting any liability whatsoever and without the Indemnified
Party being restricted in any way in the operation of its business due to such
settlement or compromise, provided further, that the Indemnified Party receives
a full, complete and unconditional release of the Indemnified Party from any
such claim.


10.4           Maximum Liability.  In no event shall an indemnifying party’s
liability to the Indemnified Party for Damages (as defined below) hereunder
exceed One Million and 00/100 U.S. Dollars ($1,000,000.00); provided, however,
that the limitation on liability in this Section 10.4 shall not apply to any
claim, cause of action or Damages arising out of any one or more of the
following:  (a) Seller’s breach of Section 4.6 [Title], Section 4.7  [Taxes],
Section 4.8 [Labor and Employment Matters], Section 4.10 [Leases], Section 4.11
[Financial Statements], Section 4.16 [Absence of Liabilities], Section 4.17
[Environmental Matters],  Section 6.3 [Employee Matters],



 
 
34

--------------------------------------------------------------------------------

 

Section 6.4 [Workers Compensation] and/or  Section 6.5 [Taxes]; (b) Seller’s
failure to comply with the Remediation Obligations under Section 2.6 and Section
6.14 above; (c) Seller’s obligations and liability in respect of the Retained
Liabilities; (d) Purchaser’s breach of Section 2.1 [Purchase Price], Section 5.9
[Purchaser’s Financing], and/or Section 6.3 [Employee Matters]; (e)  Purchaser’s
obligations under the Assumed Real Property Leases; (f) Purchaser’s obligations
and liability in respect of the Assumed Liabilities; and/or (g) any claim, cause
of action or Damages arising from any instance of fraud on the part of an
indemnifying party or its affiliates for any provision of this Agreement or any
Related Agreement or any other document delivered hereunder or thereunder
(expressly excluding the Franchise Agreements and Area Development Agreement
which shall be governed by their respective terms).  For purposes of this
Article 10, “Damages” shall mean any and all costs, expenses, losses, damages,
fines, penalties or liabilities (including, without limitation, reasonable
attorneys’ fees and costs, whether or not such litigation is commenced).


10.5        Excluded Liability.  In no event shall either party be liable to the
other party hereunder for special, incidental, consequential, such as lost
profits and lost business opportunities, whether or not advised of the same, or
punitive damages, whether arising out of tort, contract or otherwise; provided,
however, that nothing contained in this Section 10.5 shall affect or limit the
indemnification obligations of a party hereunder arising from a claim of a third
party or Damages arising from any instance of fraud on the part of Seller or its
affiliates or Purchaser or its affiliates for any provision of this Agreement or
any Related Agreement or any other document delivered hereunder or thereunder
(expressly excluding the Franchise Agreements and Area Development Agreement
which shall be governed by their respective terms).   


10.6        Exclusive Remedy.  Except as otherwise expressly provided for in
this Agreement or any other document or instrument delivered pursuant hereto,
the foregoing respective indemnification obligations set forth in this
Article 10 shall be the exclusive remedy of Purchaser and Seller with respect to
the Transactions, in the absence of fraud.


10.7        Arbitration.  Any unresolved dispute relating to or arising out of
this Agreement or any Related Agreement (expressly excluding the Franchise
Agreements, Area Development Agreement, Note, Security Agreement and
Intercreditor Agreement, each which shall be governed by their respective terms)
shall be settled first by negotiation.  In the event the parties do not
negotiate a settlement, the parties agree to make a diligent and good faith
effort to arbitrate their dispute before a mutually acceptable arbitrator, which
arbitration shall be a condition precedent to the filing of a lawsuit or
initiating other legal action.  If the parties cannot agree on an arbitrator,
either party may petition the American Arbitration Association to appoint an
arbitrator.  The cost of arbitration shall be shared by the parties.  Notice of
demand for arbitration must be filed in writing with the other party and must be
made within a reasonable time after the dispute has arisen.  The parties agree
that the arbitration proceedings shall be conducted in New York, New York, or
Chicago, Illinois.
 
10.8         Submission to Jurisdiction. Subject to Section 10.7 above, any
action, suit, demand or proceeding instituted shall be instituted and litigated
within the jurisdiction of the
 



 
 
35

--------------------------------------------------------------------------------

 

federal or state courts located in New York, New York, or Chicago, Illinois, and
each of the parties, by the execution of this Agreement, hereby consents and
submits to the exclusive jurisdiction of the federal or state courts located in
New York, New York, or Chicago, Illinois.  Neither party shall raise as a
defense to any action, suit, demand or proceedings to compel arbitration which
is initiated in any forum as provided above the lack of jurisdiction of the
courts of such forum over the person of such party.  Further, either party may
institute or litigate any action, suit, demand, or proceeding in a federal or
state court located in New York, New York, or Chicago, Illinois, to confirm,
ratify, modify or vacate the arbitration award, as provided by applicable
statutes, or any court of applicable jurisdiction to enforce the arbitration
award, as provided by applicable law.
 
ARTICLE 11
GENERAL PROVISIONS
 
11.1           Notices.  Any and all notices or other communications required or
given under this Agreement (from and after the date of this Agreement) shall be
in writing and given by personal delivery, by certified or registered U.S. Mail
(postage prepaid, return receipt requested), or by overnight courier service, in
each case at the respective addresses set forth below or to such other addresses
as a party hereto may designate in accordance herewith or therewith, as the case
may be, from time to time.  Notices or other communications required or given
under this Agreement shall be deemed duly given (a) upon delivery, or refusal,
if delivered (or attempted to be delivered) by personal delivery, (b) three (3)
business days after deposit in the U. S. Mail if sent by certified or registered
U. S. Mail, postage prepaid, return receipt required, or (c) the next business
day if sent by overnight courier.

 
To Seller:
Così, Inc.
 
1751 Lake Cook Rd., Suite 650
 
Deerfield, Illinois  60015
 
Attention:  Controller, Maggie Martensen
 
Telephone (Direct):  (847) 597-8824
 
Facsimile (Direct):  (847) 580-4985
 
Email:  mmartensen@getcosi.com
   
With a copy to:
Così, Inc.
 
1751 Lake Cook Rd., Suite 650
 
Deerfield, Illinois  60015
 
Attention:  General Counsel, Vicki Baue
 
Telephone (Direct):  (847) 597-8818
 
Facsimile (Direct):   (847) 580-4964
 
Email:  vbaue@getcosi.com
   
To Purchaser:
Capitol C Holdings LLC
 
c/o Capitol Q Restaurants LLC
 
152 West 57th Street, 46th Floor
 
Attn: Richard Pawlowski

 
 
36

--------------------------------------------------------------------------------

 

     
Telephone: (212) 277-5620
 
Facsimile: (646) 365-2323
 
Email: rpawlowski@capitolq.com
   
With a copy to:
Ellenoff Grossman & Schole LLP
 
150 East42nd Street, 11th Floor
 
New York, New York 10017
 
Attention:  Douglas Ellenoff, Esq.
 
Telephone: (212) 370-1300
 
Facsimile:  (212) 370-7889
 
Email: elllenoff@egsllp.com

 


11.2           Entire Agreement.  This Agreement, together with any Exhibits and
Schedules attached hereto, constitutes the entire agreement between the parties
hereto concerning the subject matter hereof and supersedes any prior or
contemporaneous agreements concerning the subject matter hereof and thereof.


11.3           Severability.  The provisions of this Agreement are several, and
the invalidity or unenforceability of any provision, or portion of any
provision, as determined by a court of competent jurisdiction will not affect
any other provisions of this Agreement, and the remainder of this Agreement will
be enforceable to the fullest extent permitted by law.  Any invalid or
unenforceable provision may be modified so as to be valid and enforceable to the
fullest extent permitted by law.
 
11.4           Recitals; Interpretation.  The Recitals set forth above are
herein incorporated into and made an integral part of this Agreement.  The
headings and captions in this Agreement are inserted solely for purposes of
convenience and are not a part of and will not control or affect the meaning of
this Agreement.  Unless stated to the contrary, all references to Articles,
Sections, paragraphs or clauses herein shall be to the specified Articles,
Sections, paragraphs or clauses of this Agreement, and all references to
Exhibits and Schedules shall be to the specified Exhibits and Schedules attached
hereto.  All terms defined herein shall have the same meanings in the Exhibits
and Schedules, except as otherwise provided therein.  All references in this
Agreement to “this Agreement” shall be deemed to include the Exhibits and
Schedules hereto.  Unless otherwise expressly limited therein, the terms
“hereby”, “hereof”, “hereto”, “hereunder” and any similar terms as used in this
Agreement refer to this Agreement in its entirety and not only to the particular
portion of this Agreement where the term is used.  The term “including” when
used in this Agreement shall mean “including, without limitation”.  Whenever in
this Agreement the singular tense is used, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders, and vice
versa, as the context shall require.  The parties hereto acknowledge and agree
that this Agreement and its provisions are the result of arms’ length
negotiations between Seller and Purchaser, both parties have participated in the
drafting of this Agreement, and the principal that any ambiguity shall be more
narrowly construed against the drafter shall not apply.  This Agreement shall
not be construed more or less favorably with respect to either party as a
consequence of the Agreement or various provisions hereof having
 



 
 
37

--------------------------------------------------------------------------------

 

 
been drafted by one of the parties hereto.
 
11.5      No Waivers.  No waiver shall be valid against a party hereto unless
made in writing and signed by the party hereto against whom enforcement of such
waiver is sought and then only to the extent expressly specified therein.


11.6      Benefit of the Parties; No Third Party Beneficiaries.  This Agreement
and the benefits hereunder shall inure to the parties hereto and their
respective successors and assigns.  Except as otherwise expressly provided in
this Agreement, nothing herein, express or implied, is intended to, nor shall
it, confer upon any person, other than the parties hereto and their successors
and assigns (subject to any limitations expressly set forth in this Agreement or
any documents or instruments delivered in connection with this Agreement), any
rights or remedies under or by reason of this Agreement.


11.7      No Amendment.  This Agreement may not be amended, modified or
terminated except by an instrument in writing executed by all of the parties
hereto.


11.8      Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware applicable to instruments made
and to be performed wholly within said state and without regard to conflicts of
law principles.  This instrument shall be binding upon, and inure to the benefit
of each of the parties hereto and their respective successors and assigns.


11.9  Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.  Signature by facsimile,
email or other electronic means is hereby authorized, provided that each party
shall promptly deliver to the other an original signature page.


11.10  Joint and Several Obligations of Seller.   The obligations of Cosi and
Cosi Sandwich Bar under this Agreement and the Related Agreements (but expressly
excluding the Franchise Agreements and the Area Development Agreement, which
shall be governed by their respective terms) shall be joint and several.


11.11  Joint and Several Obligations of Purchaser and Its Affiliates.  The
obligations of Capitol C Restaurants and Holdings under this Agreement, the
Related Agreements (but expressly excluding the Franchise Agreements and the
Area Development Agreement, which shall be governed by their respective terms),
the Assumed Real Property Leases and any other Assumed Seller’s Contracts
entered into by Purchaser or its affiliates shall be joint and several.


11.12  Franchise Agreements and Area Development Agreement. Notwithstanding
anything to the contrary contained in this Agreement or any of the Related
Agreements, from and after the Closing Date, any and all matters arising under
and with respect to the Franchise Agreements and the Development Agreement and
the operation of the franchised Restaurants shall be governed by the respective
terms of such agreements.

 
 
38

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




PURCHASER:
 
CAPITOL C HOLDINGS LLC,
a Delaware limited liability company
 
 
 
By:  /s/ RICHARD PAWLOWSKI
 
Name: RICHARD PAWLOWSKI
 
Title: CEO
 
SELLER:
 
COSÌ, INC.,
a Delaware corporation
 
 
 
By:  /s/ WILLIAM KOZIEL
 
Name: WILLIAM KOZIEL
 
Title: CFO
 
PURCHASER:
 
CAPITOL C RESTAURANTS LLC,
a Delaware limited liability company
 
 
 
By:  /s/ RICHARD PAWLOWSKI
 
Name: RICHARD PAWLOWSKI
 
Title: CEO
 
 
 
 
 
                                                                                                                         
COSI SANDWICH BAR, INC.,
a Delaware corporation
 
By:  Cosi, Inc.
Its:  Sole Stockholder
 
By:     /s/ WILLIAM KOZIEL
 
Name:    WILLIAM KOZIEL
 
Title:    CFO
 
 
 
 
 
 
39


 